EXHIBIT 10.1












Portions of this Exhibit marked by [***] have been omitted pursuant to a
Confidential Treatment Request and filed separately with the Securities and
Exchange Commission










LOAN AGREEMENT

between

NEW PRIVATE RESTAURANT PROPERTIES, LLC,
a Delaware limited liability company,
as Borrower

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Lender





Executed as of February 11, 2016

Obligor No.: 7829920036






LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12

--------------------------------------------------------------------------------




TABLE OF CONTENTS
ARTICLE 1. DEFINITIONS
1
 
 
 
 
 
1.1
DEFINED TERMS
1
 
 
 
 
ARTICLE 2. LOAN
11
 
 
 
 
 
2.1
LOAN
11
 
2.2
LOAN DOCUMENTS
11
 
2.3
EFFECTIVE DATE
11
 
2.4
MATURITY DATE
11
 
2.5
EXTENSION TERM
11
 
2.6
CREDIT FOR PRINCIPAL PAYMENTS; LIMITATIONS ON
PREPAYMENT
11
 
2.7
BORROWER’S LIABILITY
12
 
2.8
SALE OF PROPERTIES AND UNENCUMBERED PROPERTIES
12
 
2.9
CASH MANAGEMENT; MANDATORY PRINCIPAL AND INTEREST
PAYMENTS
13
 
 
 
 
ARTICLE 3. DISBURSMENT
15
 
 
 
 
 
3.1
CONDITIONS PRECEDENT
15
 
 
 
 
ARTICLE 4. DUE ON SALE/ENCUMBERANCE
17
 
 
 
 
 
4.1
PROPERTY TRANSFERS
17
 
4.2
EQUITY TRANSFERS
17
 
4.3
THIS ARTICLE CONTROLS
18
 
 
 
 
ARTICLE 5. INSURANCE
18
 
 
 
 
ARTICLE 6. REPRESENTATIONS AND WARRANTIES
18
 
 
 
 
 
6.1
AUTHORITY/ENFORCEABILITY
19
 
6.2
BINDING OBLIGATIONS
19
 
6.3
ORGANIZATIONAL DOCUMENTS
19
 
6.4
NO VIOLATION
19
 
6.5
COMPLIANCE WITH LAWS
19
 
6.6
LITIGATION
20
 
6.7
FINANCIAL CONDITION
20
 
6.8
NO MATERIAL ADVERSE CHANGE
20
 
6.9
ACCURACY
20
 
6.10
AMERICANS WITH DISABILITIES ACT COMPLIANCE
20
 
6.11
BUSINESS LOAN
20
 
6.13
TITLE TO ASSETS; NO LIENS
21
 
6.14
COMPLIANCE WITH ANTI-TERRORISM, EMBARGO, SANCTIONS AND ANTI-MONEY LAUNDERING
LAWS
21
 
6.15
FEDERAL INCOME TAX CLASSIFICATION
22
 
6.16
SINGLE PURPOSE ENTITY
22
 
6.16
UNENCUMBERED PROPERTIES
22
 
 
 
 
ARTICLE 7. HAZARDOUS MATERIALS
22
 
 
 
 
 
7.1
SPECIAL REPRESENTATIONS AND WARRANTIES
22
 
7.2
HAZARDOUS MATERIALS COVENANTS
22



LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
i
 

--------------------------------------------------------------------------------



 
7.3
INSPECTION BY LENDER
23
 
7.4
HAZARDOUS MATERIALS INDEMNITY
23
 
 
 
 
ARTICLE 8. COVENANTS OF BORROWER
24
 
 
 
 
 
8.1
FEES AND EXPENSES
24
 
8.2
ERISA COMPLIANCE
24
 
8.3
MANAGEMENT OF PROPERTY; BROKERAGE AGREEMENTS
25
 
8.4
APPROVAL OF LEASES
25
 
8.5
OPINION OF LEGAL COUNSEL; GOOD STANDING CERTIFICATES
25
 
8.6
FURTHER ASSURANCES
25
 
8.7
ASSIGNMENT
25
 
8.8
EXISTENCE
26
 
8.9
QUALIFICATION, NAME
26
 
8.10
COMPLIANCE WITH LAWS, ETC
26
 
8.11
SPECIAL COVENANTS; SINGLE PURPOSE ENTITY
26
 
8.12
USE OF PROCEEDS
26
 
8.13
PAYMENT OF TAXES AND CLAIMS
26
 
8.14
MAINTENANCE OF PROPERTIES
27
 
8.15
MASTER LEASE
27
 
8.15
UNENCUMBERED PROPERTIES
27
 
8.15
INTEREST RATE CAP AGREEMENT
27
 
 
 
 
ARTICLE 9. REPORTING COVENANTS; BLOCKED CONDITION
27
 
 
 
 
 
9.1
FINANCIAL REPORTING
27
 
9.2
LEASE REPORTS
28
 
9.3
BOOKS AND RECORDS
28
 
9.4
LEASE GUARANTOR PERFORMANCE COVENANT
29
 
9.5
BLOCKED CONDITION
29
 
 
 
 
ARTICLE 10. DEFAULTS AND REMEDIES
29
 
 
 
 
 
10.1
DEFAULT
30
 
10.2
ACCELERATION
32
 
10.3
RIGHTS AND REMEDIES
33
 
10.4
DISBURSEMENTS TO THIRD PARTIES
33
 
10.5
REPAYMENT OF FUNDS ADVANCED
33
 
10.6
RIGHTS CUMULATIVE, NO WAIVER
33
 
 
 
 
ARTICLE 11. MISCELLANEOUS PROVISIONS
33
 
 
 
 
 
11.1
INDEMNITY
33
 
11.2
FORM OF DOCUMENTS
34
 
11.3
NO THIRD PARTIES BENEFITED
35
 
11.4
NOTICES
35
 
11.6
ACTIONS
36
 
11.7
RIGHT OF CONTEST
36
 
11.8
RELATIONSHIP OF PARTIES
36
 
11.9
DELAY OUTSIDE LENDER’S CONTROL
36
 
11.10
ATTORNEYS’ FEES AND EXPENSES; ENFORCEMENT
36
 
11.11
IMMEDIATELY AVAILABLE FUNDS
37
 
11.12
LENDER’S CONSENT
37



LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
ii
 

--------------------------------------------------------------------------------



 
11.13
LOAN SALES AND PARTICIPATION; DISCLOSURE OF INFORMATION
37
 
11.14
TAX SERVICE
38
 
11.15
AUTHORIZATION TO FILE FINANCING STATEMENTS
38
 
11.16
ADVERTISING
39
 
11.17
DISBURSEMENT OF LOAN PROCEEDS; LIMITATION OF
LIABILITY
39
 
11.18
WAIVER OF RIGHT TO TRIAL BY JURY
39
 
11.19
SEVERABILITY
39
 
11.20
TAX FORMS
39
 
11.21
SUCCESSORS AND ASSIGNS
40
 
11.22
AMENDMENTS; ETC
40
 
11.23
TIME
40
 
11.24
HEADINGS
40
 
11.25
GOVERNING LAW; JURISDICTION
41
 
11.26
INTEGRATION; INTERPRETATION
41
 
11.27
COUNTERPARTS
41
 
11.28
NO USURY
42
 
11.29
BRING DOWN OF REPRESENTATIONS; SURVIVAL OF
WARRANTIES; CUMULATIVE
42
 
11.30
EXHIBITS AND SCHEDULES
42



EXHIBITS AND SCHEDULES


Exhibit A
List of Properties and Allocated Loan Amounts

Exhibit B
List of Loan Documents

Exhibit C
Notice of [Sale][Refinance] and Certificate

Schedule 1.1
Preferential Rights

Schedule 6.3
Organizational Chart

Schedule 6.6
Litigation Disclosures

Schedule 11.4
Addresses for Notice







LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
iii
 

--------------------------------------------------------------------------------




LOAN AGREEMENT
THIS LOAN AGREEMENT (this “Agreement”) is executed as of February 11, 2016, by
and between NEW PRIVATE RESTAURANT PROPERTIES, LLC, a Delaware limited liability
company (“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association (together with its successors and assigns, “Lender”).
R E C I T A L S
A.
Borrower desires to finance the one hundred forty eight (148) properties
described on Exhibit A attached hereto (all such properties, together with all
Improvements and personal property owned by Borrower thereon, collectively, the
“Properties”).

B.
Borrower desires to borrow from Lender, and Lender agrees to loan to Borrower,
the amounts described herein.

NOW, THEREFORE, Borrower and Lender agree as follows:

ARTICLE 1. DEFINITIONS

1.1    DEFINED TERMS. The capitalized terms generally used in this Agreement
shall have the meanings defined or referenced below. Certain other capitalized
terms used only in specific sections of this Agreement are defined in such
sections.
“Accounts” – has the meaning ascribed to such term in the Cash Management
Agreement.
“Account Funds” – has the meaning ascribed to such term in the Cash Management
Agreement.
“ADA” - means the Americans with Disabilities Act, 42 U.S.C. §§ 12101, et. seq.
as now or hereafter amended or modified.
“Affiliate” or “Affiliates” - means, as to any specified Person, (a) any Person
that directly or indirectly through one or more intermediaries controls or is
controlled by or is under common control with such Person, (b) any Person owning
or controlling more than 50% of the outstanding voting securities of or other
ownership interests in such Person, (c) any officer, director, partner, employee
or member (direct or indirect and no matter how remote) of such Person, (d) if
such Person is an individual, any entity for which such Person directly or
indirectly acts as an officer, director, partner, owner employee or member, (e)
any entity in which such Person (together with the members of his family if the
Person in question is an individual) owns, directly or indirectly through one or
more intermediaries an interest in any class of stock (or other beneficial
interest in such entity) of more than 50%, (f) any family member of such Person,
(g) with respect to any Obligor, any other Obligor, or (h) with respect to any
Obligor, any direct or indirect owner of an interest in Borrower. The term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities or other ownership interests, by contract
or otherwise.
“Aggregate Transaction Costs” - means Borrower’s actual and projected
out-of-pocket costs (including reasonable fees and expenses payable to Lender)
in connection with the negotiation, documentation and closing of the Loan.
“Agreement” - has the meaning ascribed to such term in the preamble hereto.


LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
1
 

--------------------------------------------------------------------------------



“Agreement Regarding Required Insurance” – means that certain Agreement
Regarding Required Insurance of even date herewith executed by Borrower in favor
of Lender, and part of the Loan Documents.
“Allocated Loan Amount” - for a Property in connection with a Sale, means the
dollar amount set forth for such Property on Exhibit A attached hereto.
“Automatic Default” - has the meaning ascribed to such term in Section 10.1(b).
“Bankruptcy Code” – means the Bankruptcy Reform Act of 1978 (11 U.S.C. §
101-1330) as now or hereafter amended or recodified, and any other existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, conservatorship or similar law, rule or regulation
for the relief of debtors.
“Blocked Condition” – has the meaning ascribed to such term in Section 9.5.
“Borrower” - has the meaning ascribed to such term in the preamble hereto.
“Business Day” - means any day other than a Saturday, Sunday, legal holiday or
other day on which commercial banks in New York are authorized or required by
law to close. Unless specifically referenced in this Agreement as a Business
Day, all references to “days” shall be calendar days.
“Cash Management Agreement” – means that certain Cash Management Agreement of
even date herewith, executed by and among Lender, Borrower and Depository.
“Cash Sweep Period” – has the meaning ascribed to such term in the Cash
Management Agreement.
“Cash Trap Event” – has the meaning ascribed to such term in the Cash Management
Agreement.
“Closing Date” - means the date the Loan is funded by Lender.
“Collateral” - has the meaning ascribed to such term in the Security Documents
and the other Loan Documents.
“Debtor Relief Law” - has the meaning ascribed to such term in
Section 10.1(b)(ii).
“Default” - has the meaning ascribed to such term in Section 10.1.
“Depository” - means Wells Fargo Bank, National Association, pursuant to the
terms of the Cash Management Agreement.
“Determination Date” - has the meaning ascribed to such term in Section 9.4.
“Disclosure Agreement” – means that certain Disclosure Agreement Regarding
Representations, Covenants and Warranties of even date herewith, executed by
Borrower for the benefit of Lender and part of the Loan Documents.
“Effective Date” - means the date of the disbursement of the Loan hereunder.
“Environmental Report” or “Environmental Reports” – means, collectively, the
reports prepared for each Property in connection with the closing of the Loan
relating to the environmental condition of the Properties, as listed and
described in Schedule 6.1 to the Disclosure Agreement.


LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
2
 

--------------------------------------------------------------------------------



“Extension Fee” - means an amount equal to 0.50% of the then Outstanding Loan
Balance.
“Extension Maturity Date” - means, in the event the Extension Option is
exercised, February 11, 2019.
“Extension Option” - has the meaning ascribed to such term in Section 2.5.
“Extension Term” - means, upon the exercise of the Extension Option, the twelve
(12) month period commencing from and after the Initial Maturity Date and ending
on the Extension Maturity Date.
“FATCA” - means Sections 1471 through 1474 of the Code (or any successor
provisions) and any current or future regulations or official interpretations
thereof.
“Financial Reporting” – means the financial reporting required by the parties as
set forth in Article 9.
“GAAP” - means generally accepted accounting principles in effect in the United
States from time to time applied on a consistent basis.
“Governmental Authority” - means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank, public office,
court, arbitration or mediation panel, or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of government.
“Guarantor” – means OSI Holdco I, Inc., a Delaware corporation, and any other
Person who, or which, in any manner, is or becomes obligated to Lender under any
guaranty now or hereafter executed with respect to the Loan (collectively or
severally as the context thereof may suggest or require).
“Guarantor Credit Agreement” – means that certain Credit Agreement entered into
as of October 26, 2012, as amended by (i) First Amendment to Credit Agreement,
Guaranty and Security Agreement dated as of April 10, 2013, (ii) Second
Amendment to Credit Agreement dated as of January 3, 2014, (iii) Third Amendment
to Credit Agreement and Second Amendment to Guaranty Agreement and Security
Agreement dated as of May 16, 2014, (iv) Fourth Amendment to Credit Agreement
and Incremental Amendment dated as of March 31, 2015, and (v) Fifth Amendment to
Credit Agreement and Incremental Amendment dated as of December 11, 2015, among
Lease Guarantor, as the borrower, OSI Holdco, Inc., a Delaware corporation,
certain Subsidiary Guarantors (as defined therein) party thereto, Lender (as
successor to Deutsche Bank Trust Company Americas), as Administrative Agent,
Swing Line Lender and an L/C Issuer, and each lender from time to time party
thereto.
“Guarantor Party” - has the meaning ascribed to such term in Section 11.13(c).
“Guaranty” – means that certain Limited Guaranty dated as of the date hereof
executed by Guarantor in favor of Lender.
“Hazardous Materials” - has the meaning ascribed to such term in the Hazardous
Materials Indemnity Agreement.
“Hazardous Materials Claims” - has the meaning ascribed to such term in the
Hazardous Materials Indemnity Agreement.


LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
3
 

--------------------------------------------------------------------------------



“Hazardous Materials Indemnity Agreement” - means that certain Hazardous
Materials Indemnity Agreement of even date herewith, executed by Borrower and
Guarantor in favor of Lender.
“Hazardous Materials Laws” - has the meaning ascribed to such term in the
Hazardous Materials Indemnity Agreement.
“Impounds” – has the meaning ascribed to such term in the Cash Management
Agreement.
“Improvements” – means all improvements, fixtures and equipment located on or
affixed to the Properties.
“Information - has the meaning ascribed to such term in Section 11.13(c).
“Initial Maturity Date” - means February 11, 2018.
“Initial Term” - means the period commencing on the date hereof and ending on
the Initial Maturity Date.
“Interest Rate Cap Agreement” - means an Interest Rate Cap Agreement (together
with any confirmation(s), schedule(s) and credit support annex(es) relating
thereto), between Wells Fargo Bank, N.A., or another counterparty reasonably
acceptable to Lender, and Borrower, in each case for a term, in a notional
amount, with a strike price, and in form and substance reasonably satisfactory
to Lender and Borrower.
“Interest Period” – has the meaning ascribed to such term in the Note.
“Laws” - means, collectively, all international, foreign, federal, state and
local statutes, treaties, rules, regulations, ordinances, codes and binding
administrative or judicial precedents or authorities, including the binding
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, licenses, authorizations and permits of, and
binding agreements with, any Governmental Authority.
“Lease Guarantor” – means OSI Restaurant Partners, LLC, a Delaware limited
liability company.
“Lease Guaranty” – means that certain Amended and Restated Guaranty dated March
27, 2012 executed by Lease Guarantor in favor of Borrower.
“Lease Guarantor Performance Threshold” - means that Lease Guarantor must
maintain a Total Net Leverage Ratio equal to or less than 4.00:1.
“Lease Guarantor Rating Downgrade” – means (i) Moody’s Investors Service, Inc.
downgrades the Senior Unsecured Debt rating of Lease Guarantor to B3 or lower;
or (ii) Standard & Poor’s Ratings Services downgrades the LT Local Issuer Credit
rating of Lease Guarantor to B- or lower; or (iii) Moody’s Investors Service,
Inc. withdraws its Senior Unsecured Debt rating for Lease Guarantor and Standard
& Poor’s Ratings Services withdraws its LT Local Issuer Credit rating for Lease
Guarantor.
“Lender” - has the meaning ascribed to such term in the preamble hereto.
“Lender Parties” - means Lender and its directors, officers, employees, agents,
successors and assigns.


LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
4
 

--------------------------------------------------------------------------------



“Lien” or “Liens” - means (i) any mortgage, pledge, hypothecation, assignment
for security, encumbrance, lien (statutory or other), charge, or other security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, and any financing lease having substantially
the same economic effect as any of the foregoing), (ii) any filed UCC financing
statement, mortgage, collateral assignment or similar instrument and (iii) any
right of set off or offset, or other liens (including federal or state tax
liens).
“Loan” - has the meaning ascribed to such term in Section 2.1.
“Loan Amount” - has the meaning ascribed to such term in Section 2.1.
“Loan Documents” - means those documents, as hereafter amended, supplemented,
replaced or modified, properly executed and in recordable form, if necessary,
listed as “Loan Documents” in Exhibit B.
“Loan Fee” - means an amount equal to 1.00% of the Loan Amount.
“Loss Proceeds” – has the meaning ascribed to such term in the Cash Management
Agreement.
“Master Lease” – means that certain Amended and Restated Master Lease Agreement
dated as of March 27, 2012, by and between Borrower, as landlord, and Tenant, as
tenant, as amended by (i) that certain Confirmatory Lease Amendment for Removed
Property dated July 28, 2014, (ii) that certain Confirmatory Lease Amendment for
Removed Property dated August 7, 2014 and (iii) that certain First Amendment to
Amended and Restated Master Lease Agreement dated as of February 11, 2016.
“Master Lease Default” - means a default under the Master Lease, after the
expiration of any applicable notice and cure periods, with respect to Tenant’s
failure to pay rent, taxes, insurance, capital expenditures, deferred
maintenance expenses, environmental remediation expenses, tenant improvements,
and other material property operating and maintenance expenses in accordance
with the terms of the Master Lease.
“Material Adverse Effect” - means (i) a material adverse effect on the business,
assets, liabilities (actual and contingent), operations or condition (financial
or otherwise) of Borrower, Guarantor, Lease Guarantor or the Properties, (ii) a
material impairment of the ability of Borrower, Lease Guarantor or Guarantor to
perform their respective obligations under the Loan Documents to which either is
a party or the Master Lease, or (iii) a material adverse effect on the rights
and remedies of Lender under the Loan Documents.
“Maturity Date” – means, as the context may require, the Initial Maturity Date
or the Extension Maturity Date.
“Maximum Threshold” - has the meaning ascribed to such term in Section 9.5(d).
“Member” - has the meaning ascribed to such term in Section 6.3.
“Monthly Payments” – has the meaning ascribed to such term in the Note.
“Mortgages” – means, collectively, those certain mortgages, deeds of trust and
deeds to secure debt of even date herewith, each executed by Borrower in favor
of Lender, securing the Obligations and covering the Properties set forth on
Exhibit A attached hereto.


LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
5
 

--------------------------------------------------------------------------------



“Negative Pledges” – means those certain declarations of negative pledge
executed by Borrower for the benefit of Lender with respect to the Unencumbered
Properties.
“Net Sales Proceeds” - means, with respect to any Sale of a Property or sale of
an Unencumbered Property, the gross sales price for such Property or
Unencumbered Property, net of customary and ordinary selling or refinancing (as
the case may be) costs, including brokerage commissions, and excluding partial
month rent credits; provided that in no event shall the total selling or
refinancing (as the case may be) costs used to derive the Net Sales Proceeds of
a Property or an Unencumbered Property exceed customary and ordinary selling or
refinancing costs.
“Note” – means that certain Secured Promissory Note (Variable Rate) of even date
herewith, in the principal amount of THREE HUNDRED MILLION AND NO/100THS DOLLARS
($300,000,000.00), as same may be hereafter amended, supplemented, extended,
replaced or modified.
“Notice of Sale” – has the meaning ascribed to such term in Section 2.8(a).
“Obligations” – means the unpaid principal amount of, and interest on, the Note,
and all other obligations and liabilities of Borrower to Lender, whether direct
or indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with this
Agreement, the Note, the Mortgages, and any of the other Loan Documents
(including, without limitation, the Secured Obligations), whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including, without limitation, all fees and disbursements of counsel
to Lender) or otherwise.
“Obligor” - means any of Borrower, Guarantor and any Person granting any
security for the Loan or Obligations or for the obligations of Guarantor, but
does not include, in any event, Tenant.
“Optional Default” - has the meaning ascribed to such term in Section 10.1(a).
“Organizational Documents” - means (a) with respect to a corporation, such
Person’s certificate or articles of incorporation and bylaws, and any
shareholder agreement, voting trust or similar arrangement applicable to any of
such Person’s authorized shares of capital stock, (b) with respect to a
partnership, such Person’s certificate of limited partnership (if any),
partnership agreement, and any voting trust or similar arrangement applicable to
any of its partnership interests, (c) with respect to a limited liability
company, such Person’s certificate of formation and limited liability company
agreement or other document affecting the rights of holders of limited liability
company interests, and (d) any and all agreements between any constituent
member, partner or shareholder of the Person in question, including any
contribution agreement or indemnification agreements. In each case,
“Organizational Documents” shall include any indemnity, contribution,
shareholders or other agreement among any of the owners of the entity in
question.
“Outstanding Fees and Expenses” – has the meaning ascribed to such term in
Section 2.9(b).
“Outstanding Loan Balance” – means, at any time, the then outstanding principal
balance of the Loan.
“Patriot Act”- has the meaning ascribed to such term in Section 6.14.
“Payment Date”- has the meaning ascribed to such term in the Note.
“Permitted Use” - has the meaning ascribed to such term in Section 11.13(b).


LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
6
 

--------------------------------------------------------------------------------



“Person” - means any individual, sole proprietorship, corporation, general
partnership, limited partnership, limited liability company or partnership,
joint venture, association, bank, trust, land trust, estate, association, joint
stock company, unincorporated organization, any federal, state, county or
municipal government (or any agency or political subdivision thereof), endowment
fund or any other form of entity.
“Potential Default” - means an event or condition which, with the giving of
notice or the passage of time, or both, would constitute a Default.
“Preferential Rights” – means, with respect to any of the Properties identified
on Schedule 1.1, any right of first offer, right of first refusal, purchase
option right, right of reverter, and any similar right to acquire fee title to
such Property in favor of any Person relating to the documents identified on
Schedule 1.1.
“Prohibited Equity Transfer”- has the meaning ascribed to such term in
Section 4.2(a).
“Prohibited Property Transfer”- has the meaning ascribed to such term in
Section 4.1(a).
“Properties” – has the meaning ascribed to such term in Recital A.
“Release Price” - means, with respect to a Sale Property:
(i)    in the absence of a Cash Sweep Period, the Release Price for the Sale
Property in question shall be one hundred fifteen percent (115%) of the
Allocated Loan Amount for such Sale Property; or
(ii)    during a Cash Sweep Period, the Release Price for the Sale Property in
question shall be the greater of (x) one hundred percent (100%) of the Net Sales
Proceeds for such Sale Property, or (y) one hundred thirty percent (130%) of the
Allocated Loan Amount for such Sale Property.
“Release Proceeds” - has the meaning ascribed to such term in Section 2.9(b).
“Remaining Properties” – has the meaning ascribed to such term in Section 2.8.
“Remediation” – has the meaning ascribed to such term in the Hazardous Materials
Indemnity Agreement.
“Rental Income” – has the meaning ascribed to such term in the Cash Management
Agreement.
“Restricted Account” – has the meaning ascribed to such term in the Cash
Management Agreement.
“Restricted Party” - means each of (i) Borrower, (ii) Member; and (iii) any
Guarantor.
“Sale” – has the meaning ascribed to such term in Section 2.8.
“Sale Property” or “Sale Properties” – has the meaning ascribed to such term in
Section 2.8.
“Secondary Market Transaction” or “Secondary Market Transactions” - has the
meaning ascribed to such term in Section 11.13(a).


LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
7
 

--------------------------------------------------------------------------------



“Secured Obligations” - has the meaning ascribed to such term in the Mortgages.
“Security Documents” – means, collectively, the Mortgages and any and all other
security agreements, instruments, certificates and/or documents prepared or
executed pursuant to this Agreement or otherwise in connection with the Loan.
“Single Purpose Entity Requirements” - means a limited liability company,
limited partnership, or corporation that satisfies each of the following:
(a)    such entity was organized solely for the purpose of owning, developing,
managing, leasing, selling, maintaining and operating the Properties and the
Unencumbered Properties, and otherwise performing its obligations under the Loan
Documents;
(b)    such entity has not and will not engage in any business unrelated to the
ownership, development, management, leasing, sale, maintenance and operation of
the Properties and the Unencumbered Properties, and the performance of its
obligations under the Loan Documents;
(c)    such entity has not and will not own any assets other than the Properties
and the Unencumbered Properties (and fixtures and personal property incidental
to the ownership, development, management, leasing, sale, maintenance and
operation of the Properties and the Unencumbered Properties, and the performance
of its obligations under the Loan Documents);
(d)    such entity has not and will not engage in, seek or consent to any
dissolution, winding up, liquidation, consolidation, merger, asset sale (it
being agreed that Sales of Properties and sales of the Unencumbered Properties
are permitted), or amendment of its articles of incorporation, articles of
organization, certificate of formation, operating agreement or partnership
agreement, as applicable, in a matter violating this definition;
(e)    intentionally omitted;
(f)    such entity has no indebtedness (and will have no indebtedness) other
than (i) the Loan; (ii) unsecured trade payables and operational debt provided
that any such indebtedness shall be (1) outstanding not more than 30 days, (2)
incurred in the ordinary course of the business of owning, developing, managing,
leasing, selling, maintaining and operating the Properties and the Unencumbered
Properties, (3) not evidenced by a note, and (4) in an amount not exceeding
$100,000.00 at any one time; and (iii) as otherwise expressly permitted by the
Loan Documents;
(g)    such entity has not and will not fail to correct any known
misunderstanding regarding the separate identity of such entity;
(h)    intentionally omitted;
(i)    intentionally omitted;
(j)    such entity (i) has not and will not commingle its funds or assets with
those of any other entity; and (ii) has held and will hold its assets in its own
name;
(k)    such entity has conducted and will conduct its business in its own name
or in such fictitious business name as may be required to do business in any
state;


LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
8
 

--------------------------------------------------------------------------------



(l)    such entity has maintained and will maintain its accounting records and
other entity documents separate from any other person or entity; provided
however, Borrower’s assets may be included on a consolidated financial statement
of its Affiliates provided that appropriate notation shall be made on such
consolidated financial statements to indicate the separateness of Borrower and
such Affiliates;
(m)    such entity has prepared and will prepare separate tax returns (if
required to be separately filed) and financial statements, or if part of a
consolidated group, is shown as a separate member of such group;
(n)    such entity has paid and, to the extent funds from the Properties and the
Unencumbered Properties are sufficient, will pay its own liabilities and
expenses out of its own funds and assets; provided, however, that this clause
(n) shall not be construed to require any direct or indirect member, partner,
shareholder or other owner of such entity to make loans or contribute additional
capital to such entity after the date hereof;
(o)    such entity has held and will hold regular meetings, as appropriate, to
conduct its business and has observed and will observe all corporate,
partnership or limited liability company formalities and record keeping, as
applicable;
(p)    such entity has not and will not assume or guarantee or become obligated
for the debts of any other entity or hold out its credit as being available to
satisfy the obligations of any other entity;
(q)    such entity has not and will not acquire obligations or securities of its
shareholders, partners or members, as applicable;
(r)    such entity has allocated and will allocate fairly and reasonably the
costs associated with common employees and any overhead for shared office space
and such entity has used and will use separate stationery, invoices and checks;
(s)    such entity has not and will not pledge its assets for the benefit of any
other person or entity other than Lender;
(t)    such entity has held and identified itself and will hold itself out and
identify itself as a separate and distinct entity under its own name, or in such
fictitious business name as may be required to qualify to do business in any
state, and not as a division or part of any other person or entity;
(u)    such entity has not made and will not make loans to any person or entity
other than inter-company loans to Affiliates;
(v)    intentionally omitted;
(w)    such entity has not entered into and will not enter into or be a party
to, any transaction with its shareholders, partners or members, as applicable,
or any Affiliates of any of the foregoing, except in the ordinary course of its
business pursuant to written agreements and on terms which are intrinsically
fair and are no less favorable to it than would be obtained in a comparable
arm’s-length transaction with an unrelated third party;


LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
9
 

--------------------------------------------------------------------------------



(x)    Intentionally omitted;
(y)    such entity has paid and, to the extent funds from the Properties and the
Unencumbered Properties are sufficient, will pay the salaries of its own
employees and, to the extent funds from the Properties and the Unencumbered
Properties are sufficient, has maintained and will maintain a sufficient number
of employees in light of its contemplated business operations; provided however
that this clause (y) shall not be construed to require any direct or indirect
member, partner, shareholder or other owner of such entity to make loans or
contribute additional capital to such entity after the date hereof;
(z)    such entity has maintained and intends to maintain adequate capital in
light of its contemplated business operations; provided, however, that this
clause (z) shall not be construed to require any direct or indirect member,
partner, shareholder, or other owner of such entity to make loans or contribute
additional capital to such entity after the date hereof and shall not be deemed
breached by a decline in the value of the Properties or as a result of a decline
in the cash flow from the Properties;
(aa)    intentionally omitted;
(bb)    intentionally omitted; and
(cc)    if any such entity is a limited liability company, its operating
agreement will contain the provisions set forth in this definition and such
entity shall conduct its business and operations in compliance with the terms
contained therein.
“Tenant” - means Private Restaurant Master Lessee, LLC, in its capacity as
tenant under the Master Lease.
“Title Company” - means Fidelity National Title Insurance Company.
“Total Net Leverage Ratio” - has the meaning ascribed to such term in the
Guarantor Credit Agreement.
“Transfer” - means any sale, installment sale, exchange, mortgage, pledge,
hypothecation, assignment, encumbrance or other transfer, conveyance or
disposition, whether voluntarily, involuntarily or by operation of law or
otherwise.
“Unencumbered Properties” – means the properties described on Exhibit A-1 which
are not encumbered by the Security Documents or any Liens other than
Unencumbered Properties Permitted Liens and are not Collateral for the Loan.
“Unencumbered Properties Permitted Liens” – has the meaning ascribed to such
term in Section 6.17.
“Unencumbered Property Net Sales Proceeds” – means the Net Sales Proceeds with
respect to any sale of Unencumbered Properties.
“Unencumbered Property Release Amount” - has the meaning ascribed to such term
in Section 2.8.


LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
10
 

--------------------------------------------------------------------------------




ARTICLE 2. LOAN

2.1    LOAN. Subject to the terms and conditions of this Agreement, Lender
agrees to make, on the Closing Date, a loan (the “Loan”) to Borrower in an
amount not to exceed the principal sum of THREE HUNDRED MILLION AND NO/100THS
DOLLARS ($300,000,000.00) (the “Loan Amount”).  The Note shall evidence
Borrower’s obligation to pay the Loan Amount. The Note shall be secured by the
security interests granted pursuant to the Security Documents. Interest shall
accrue, and be payable, in respect of the Loan as provided in the Note.
Principal shall be payable as provided in the Note.

2.2    LOAN DOCUMENTS. Borrower shall deliver (or cause to be delivered) to
Lender concurrently with the Effective Date of this Agreement each of the
documents, properly executed and in recordable form, as applicable, described in
Exhibit B as Loan Documents.

2.3    EFFECTIVE DATE. The date of the Loan Documents is for reference purposes
only. The Effective Date of Borrower’s and Lender’s obligations under the Loan
Documents is as defined above.

2.4    MATURITY DATE. On the Maturity Date of the Loan all sums due and owing
under this Agreement and the other Loan Documents shall be repaid in full. All
payments due to Lender under this Agreement, whether at the Maturity Date or
otherwise, shall be paid to Lender, in immediately available funds.

2.5    EXTENSION TERM. Borrower shall have one (1) option (the “Extension
Option”), to extend the scheduled Maturity Date of the Loan for twelve (12)
months (the period of each such extension, an “Extension Term”), provided that
(i) Borrower shall deliver to Lender written notice (the “Extension Notice”) of
its election of such Extension Term at least thirty (30) days and not more than
ninety (90) days prior to the Initial Maturity Date; provided, however, if
Lender has not received the Extension Notice before the date that is thirty (30)
days prior to the Initial Maturity Date (and assuming all other conditions of
the Extension Option are then, or will be in the ordinary course of business,
satisfied), Lender shall deliver written notice to Borrower and Borrower shall
have an additional ten (10) days after Borrower’s receipt of Lender’s notice in
which to exercise its right to exercise the Extension Term (it being the intent
of Lender and Borrower that Borrower’s right to extend the Initial Maturity Date
shall not be waived until the expiration of the ten (10) day period following
Lender’s notice; (ii) no Default shall be continuing on the Initial Maturity
Date; (iii) no Master Lease Default shall then exist or would result due to such
extension; (iv) Lease Guarantor shall be in compliance with the Lease Guarantor
Performance Threshold at such time and no other Blocked Condition shall then
exist; (v) no Cash Trap Event (as defined in the Cash Management Agreement)
shall be continuing on the Initial Maturity Date; (vii) Borrower shall have
executed and delivered to Lender all agreements, instruments, certificates and
documents reasonably required by Lender in connection with the Extension Option,
(viii) the Outstanding Loan Balance as of the Initial Maturity Date shall not
exceed $110,000,000.00 and (ix) Borrower shall have paid to Lender in cash the
Extension Fee and all Fees and Expenses incurred by Lender in connection with
the Extension Option. If Borrower fails to exercise any option to extend in
accordance with the provisions of this Agreement, the Extension Option will
automatically cease and terminate. Except as expressly set forth in this Section
2.5, Lender has no obligation to extend, and Borrower has no right to an
extension of, the Loan.

2.6    CREDIT FOR PRINCIPAL PAYMENTS; LIMITATIONS ON PREPAYMENT.
(a)
Any payment made upon the outstanding principal balance of the Loan shall be
credited as of the Business Day received, provided such payment is received by
Lender no later than 2:00 p.m. (Pacific Standard Time or Pacific Daylight Time,
as applicable) and constitutes immediately available funds. Any principal
payment received after said time or which



LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
11
 

--------------------------------------------------------------------------------



does not constitute immediately available funds shall be credited upon such
funds having become unconditionally and immediately available to Lender.
(b)
During the Initial Term or any Extension Term, Borrower may prepay the Loan, in
whole or in part, for any reason, at any time, including (i) to effect a cure of
a Blocked Condition hereunder, (ii) in connection with a casualty or
condemnation pursuant to Section 2.9(c) hereof, (iii) in connection with a
Property Sale pursuant to Section 2.8 hereof, or (iv) in connection with the
exercise of the Extension Option pursuant to Section 2.5 hereof.

(c)
Principal of the Loan that is prepaid may not be reborrowed.


2.7    BORROWER’S LIABILITY. Borrower shall have full recourse liability for the
Obligations of Borrower under the Loan as evidenced by this Agreement and the
other Loan Documents.

2.8    SALE OF PROPERTIES AND UNENCUMBERED PROPERTIES. (a) Borrower may, at its
option, (i) refinance any of the Properties, or (ii) sell on an all-cash basis
in a third-party bona-fide arms-length sale any of the Properties (each such
refinancing or sale referenced in (i) or (ii) is referred to herein as a
“Property Sale” or a “Sale”; each such sold Property or refinanced Property is
herein called a “Sale Property”, and are collectively herein called the “Sale
Properties”), including, without limitation, any sale to Tenant; provided that,
prior to or simultaneously with such sale or refinance, all of the following
conditions shall be satisfied:
(1)
Borrower shall provide Lender with not less than seven (7) days prior written
notice of the intended sale or refinance (“Notice of Sale”), which notice shall
be in the form of Exhibit C attached hereto and shall include delivery to Lender
of all of the documents and items contemplated to be delivered therein as set
forth therein.

(2)
Borrower shall have deposited with Lender, one hundred percent (100%) of the
Release Proceeds, such Release Proceeds to be held and disbursed in accordance
with the terms of the Cash Management Agreement and pursuant to the terms as
outlined in Section 2.9(b) below.

(3)
Upon Lender’s receipt of the Release Proceeds, Lender shall deliver to Borrower
or to Borrower’s designated escrow agent an executed partial release of lien or
mortgage satisfaction in such form as may be required in the applicable
jurisdiction, releasing the Sale Property from the lien of the Security
Documents, and Borrower or Borrower’s designated escrow agent shall be free to
record said partial release of lien or satisfaction document.

(4)
Borrower and Tenant shall have (1) entered into an amendment to the Master Lease
to release and remove the Sale Property from the Master Lease and (2) entered
into a new lease for such Sale Property with an initial term (excluding
extension options) of at least fifteen (15) years; provided, however, that
Lender shall permit such new leases for up to twenty (20) of such Sale
Properties to have an initial term (excluding extension options) of less than
fifteen (15) years.



Upon the sale or refinancing of a Sale Property in accordance with this Section
2.8: (i) the Sale Property shall be automatically released and removed from the
Loan Documents, (ii) all references in this Agreement and the other Loan
Documents to the term “Property” or “Properties” shall be references to the
Properties (the “Remaining Properties”) that are not a Sale Property; (iii) all


LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
12
 

--------------------------------------------------------------------------------



references in this Agreement and the other Loan Documents to the term
“Improvements” shall be references to the Improvements located on the Remaining
Properties; and (iv) all references in this Agreement and the other Loan
Documents to the term “Master Lease,” shall be references to the Master Lease
covering all or any portion of the Remaining Properties. From time to time, upon
request by Borrower, Lender shall enter into an additional written agreement, in
form and substance reasonably acceptable to Borrower and Lender, confirming the
removal of any Sale Property from the Loan Documents (although such additional
written agreement shall not be required for such removal to be fully effective
on the date of the applicable refinance or sale). Lender acknowledges that once
a Property has been refinanced pursuant to this Section 2.8 and has become a
Sale Property, Lender shall not be entitled to any further payments or proceeds
regarding such Property, including without limitation in the event that such
Property is later sold or refinanced.
(b) Borrower may, at its option, sell on an all-cash basis in a third-party
bona-fide arms-length sale any of the Unencumbered Properties, provided that,
prior to or simultaneously with such sale all of the following conditions shall
be satisfied:
(i)
Borrower shall provide Lender with not less than seven (7) days prior written
notice of such intended sale, which notice shall be in the form of Exhibit C-1
attached hereto and shall include delivery to Lender of all of the documents and
items contained therein as set forth therein.

(ii)
Borrower shall have deposited with Lender either (i) in the absence of a Cash
Sweep Period, fifty percent (50%) of the Unencumbered Property Net Sales
Proceeds or (ii) during a Cash Sweep Period, one hundred percent (100%) of the
Unencumbered Property Net Sales Proceeds (the “Unencumbered Property Release
Amount”), such Unencumbered Property Release Amount to be held and disbursed in
accordance with the terms of the Cash Management Agreement and applied by Lender
to pay down the Outstanding Loan Balance.

(iii)
Upon Lender’s receipt of the Unencumbered Property Release Amount, Lender shall
deliver to Borrower or to Borrower’s designated escrow agent an executed release
of the Negative Pledge for such Unencumbered Property in such form as may be
required in the applicable jurisdiction, releasing such Negative Pledge, and
Borrower or Borrower’s designated escrow agent shall be free to record such
release.

Notwithstanding the foregoing, Borrower may, at its option, request the release
of the Negative Pledge for up to five (5) of the Unencumbered Properties without
paying to Lender the Unencumbered Property Release Amount. Within ten (10) days
after Borrower’s request therefore, Lender shall deliver to Borrower or to
Borrower’s designated escrow agent an executed release of the Negative Pledge
for such Unencumbered Property in such form as may be required in the applicable
jurisdiction, releasing such Negative Pledge, and Borrower or Borrower’s
designated escrow agent shall be free to record such release.

2.9    CASH MANAGEMENT; MANDATORY PRINCIPAL AND INTEREST PAYMENTS.
(a)
Rental Income; Loss Proceeds and Impounds. Borrower shall enter into the Cash
Management Agreement, which shall govern the collection, holding, application,
and disbursement of all Rental Income, Loss Proceeds, Impounds and Release
Price.

(b)
Net Sales Proceeds; Release Price; Release Proceeds. Borrower shall deposit with
the Depository, pursuant to the terms and provisions of the Cash Management
Agreement,



LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
13
 

--------------------------------------------------------------------------------



concurrently with any Sale of a Property in accordance with Section 2.8, an
amount equal to (i) the Release Price associated with such Property Sale plus
(ii) to the extent that the Release Price is less than one hundred percent
(100%) of the Net Sales Proceeds for such Sale Property, the sum of (A) any
outstanding fees and expenses incurred by Lender under the Loan (whether or not
incurred in connection with the Sale) including reasonable attorney’s fees and
expenses (collectively, “Outstanding Fees and Expenses”), (B) any accrued and
unpaid Monthly Payments, and (C) any past due Impounds (as described in the Cash
Management Agreement) (collectively, the “Release Proceeds”), to be held and
applied as set forth therein and in accordance with this Section 2.9(b). As more
particularly set forth in (and subject to the terms of) the Cash Management
Agreement, the parties hereto hereby agree that the Release Proceeds shall be
remitted to Lender and applied, as soon as practicable, in the following
priority: (i) first, to the payment of any Outstanding Fees and Expenses, (ii)
second, to pay any accrued and unpaid Monthly Payments, (iii) third, to pay past
due Impounds (as described in the Cash Management Agreement), if any, (iv)
fourth, to pay down the Outstanding Loan Balance in an amount equal to the
Release Price applicable to the subject Sale Property(ies); and (v) fifth, any
excess of either (A) Release Proceeds over the Release Price or (B) the Release
Price over the Outstanding Loan Balance shall be distributed to Borrower.
Lender acknowledges and agrees that all Property Sales will occur at the Title
Company, or other title company acceptable to Borrower, and that any proceeds of
Sale will first be deposited in to an escrow at such title company by the
purchaser (or refinancing lender) of the Sale Property. Lender agrees to
reasonably cooperate with Borrower and any such title company in connection with
any such Sale, including without limitation by issuing written instructions
and/or a demand letter to such title company and Borrower prior to such Sale
specifying the Release Proceeds to be delivered by Borrower and such title
company required to obtain the Partial Release for the applicable Property.
Upon Lender’s confirmation that the Release Proceeds have been received by
Depository, Lender shall provide written notice to Tenant under the Master Lease
pursuant to the Payment Direction Letter confirming that all future payments due
under the Master Lease shall be made as directed by Borrower and are no longer
to be made to the Restricted Account.
(c)
Casualty and Condemnation Proceeds. Subject to any restrictions contained in,
and rights of Tenant under, the Master Lease and any requirements of the
Mortgages, all casualty and condemnation proceeds payable to Borrower in
connection with any Property shall be deposited with the Depository under the
Cash Management Agreement to be held and disbursed as set forth therein.
Notwithstanding anything to the contrary set forth herein, or in any of the Loan
Documents, with respect to such casualty and condemnation proceeds payable to
Borrower, the provisions of the Master Lease shall control over any inconsistent
provision contained herein or in any of the other Loan Documents; provided,
however, that in the event Borrower holds casualty and condemnation proceeds
pursuant to the Master Lease in an aggregate amount in excess of $25,000,000.00
at any time, the amount in excess of $25,000,000.00 shall be deposited with the
Depository under the Cash Management Agreement to be held and disbursed as set
forth therein.

(d)
Tenant Impound Requirements. Subject to any restrictions contained in, and
rights of Tenant under, the Master Lease, any amounts required to be escrowed
with the Depository under the Cash Management Agreement shall be held and
disbursed as set forth therein



LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
14
 

--------------------------------------------------------------------------------



pursuant to the terms of the Master Lease. Notwithstanding anything to the
contrary set forth herein, or in any of the Loan Documents, with respect to any
such amounts required to be escrowed with the Depository under the Cash
Management Agreement, the provisions of the Master Lease shall control over any
inconsistent provision contained herein or in any of the other Loan Documents.
(e)
Grant of Security Interest; Application of Funds. As security for payment of the
Loan and the performance by Borrower of all other terms, conditions and
provisions of the Loan Documents, Borrower hereby pledges and assigns to Lender,
and grants to Lender, a security interest in, all Borrower’s right, title and
interest in and to all Impounds and Account Funds. Borrower shall not, without
obtaining the prior written consent of Lender, further pledge, assign or grant
any security interest in any Account Funds, or Accounts, or permit any lien to
attach thereto, or any levy to be made thereon, or any UCC Financing Statements
to be filed thereon, except those naming Lender as the secured party, to be
filed with respect thereto; provided that in no event shall the foregoing
restrict such activities regarding Borrower’s Operating Account. This Agreement
is, among other things, intended by the parties to be a security agreement for
purposes of the UCC. Upon the occurrence and during the continuance of a
Default, subject to any restrictions contained in, and rights of Tenant under,
the Master Lease, Lender may apply all or any part of the Account Funds against
the amounts outstanding under the Loan in any order and in any manner as Lender
shall elect (except as otherwise specifically set forth in the Cash Management
Agreement) in Lender’s discretion without seeking the appointment of a receiver
and without adversely affecting the rights of Lender to foreclose the liens and
security interests securing the Loan or exercise its other rights under the Loan
Documents. The Account Funds shall not constitute trust funds and may be
commingled with other monies held by Lender except as otherwise set forth in the
Cash Management Agreement.


ARTICLE 3. DISBURSEMENT

3.1    CONDITIONS PRECEDENT. Lender’s obligation to disburse any portion of the
Loan or take any other action under the Loan Documents in respect of the making
of the Loan, shall be subject at all times to the prior or concurrent
satisfaction of each of the following conditions precedent, and disbursement of
the Loan by Lender evidences that each of the following conditions precedent
have been satisfied:
(a)
There exists no Default or Potential Default; and

(b)
Lender shall have received all Loan Documents, including without limitation, the
Security Documents, satisfactory opinions of counsel to Borrower as to
authority, legality, validity and the binding effect and enforceability of the
Loan Documents, and such other documents, instruments, policies, and forms of
evidence or other materials, including mortgage loan title policies or proforma
mortgage loan title policies, surveys, zoning reports, UCC
lien/bankruptcy/litigation searches, flood hazard certifications, evidence of
property insurance and any and all reports, data, certificates and documents
customarily and reasonably required by Lender, in form and substance as
reasonably requested by Lender under the terms of this Agreement or any of the
other Loan Documents; and

(c)
Lender shall have reviewed and approved Borrower’s Organizational Documents and
capital structure, including evidence to Lender’s reasonable satisfaction that
Borrower satisfies the Single Purpose Entity Requirements as set forth in this
Agreement, as well as resolutions of Borrower and Guarantor; and



LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
15
 

--------------------------------------------------------------------------------



(d)
Lender shall have received satisfactory evidence that the original principal
amount of the Loan is in an amount which is not greater than fifty percent (50%)
of the aggregate value of the Properties as reflected by the appraisals
described in subsection (e) below; and

(e)
Lender shall have received satisfactory appraisals and shall have completed
satisfactory property inspections, in number and in form and substance
satisfactory to Lender; and

(f)
Lender shall have received all of its internal credit approvals as customary in
connection with loans of a nature similar to the Loan; and

(g)
There shall not have occurred (x) a material adverse change in the business,
assets, properties, liabilities (actual or contingent), operations or condition
(financial or otherwise) of Borrower, Guarantor, Lease Guarantor or the
Properties since the date of that certain Term Sheet dated December 3, 2015 by
and between Lender and Borrower or (y) a change in the facts and information
regarding such persons or entities or Properties as represented to date, which
change would reasonably be expected to have a Material Adverse Effect; and

(h)
As determined by Lender on a proforma basis after giving effect to the
transactions contemplated hereby, the Total Net Leverage Ratio shall not be
greater than 2.50:1; and

(i)
The absence of any action, suit, investigation or proceeding pending or, to the
knowledge of Borrower, threatened in any court or before any arbitrator or
governmental authority that would reasonably be expected to have a Material
Adverse Effect; and

(j)
Lender shall have completed a due diligence investigation of Borrower, Guarantor
and Lease Guarantor in each case in scope, and with results, reasonably
satisfactory to Lender and shall have been given such access to the management,
records, books of account, contracts and properties of Lease Guarantor, Borrower
and Guarantor and its subsidiaries, if any, and shall have received such
financial, business and other information regarding Borrower, Guarantor and
Lease Guarantor as Lender shall have requested, including, without limitation,
information as to possible contingent liabilities, tax matters, the most
recently completed annual financial statements of Lease Guarantor, interim
financial statements of Lease Guarantor dated the end of the most recent fiscal
quarter for which financial statements are available (or, in the event Lender’s
due diligence review reveals material changes since such financial statements,
as of the most recently completed month for which such statements are
available); and

(k)
Lender shall have received, in form and substance reasonably satisfactory to it,
all Environmental Reports with respect to the Properties and such other reports,
audits or certifications available to Borrower as Lender may reasonably request;
and

(l)
Lender shall have received certifications as to the financial condition and
solvency of Lease Guarantor (after giving effect to the transactions
contemplated hereby and the incurrence of indebtedness related hereto) from the
chief financial officer of Lease Guarantor; and

(m)
Lender shall have reviewed and approved the Master Lease, as amended; and

(n)
Lender shall have reviewed and approved the Lease Guaranty; and



LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
16
 

--------------------------------------------------------------------------------



(o)
Lender shall have received an estoppel certificate from Tenant, as well as a
subordination, non-disturbance and attornment agreement from Tenant, in form and
content reasonably satisfactory to Lender; and

(p)
Lender shall have approved the amount, the type and terms and conditions of all
insurance maintained or required by Lender to be maintained by Borrower and
Tenant, and Lender shall have received such endorsements naming Lender as an
additional insured or loss payee thereunder; and

(q)
All recordable Security Documents and UCC-1 financing statements shall have been
delivered to the Title Company for recordation and any and all accrued fees and
expenses of Lender (including those of its counsel) shall have been itemized on
a settlement or closing statement approved by Lender to be paid by Borrower on
the Closing Date (without prejudice to the right of Lender for reimbursement at
a later date for any amounts not so itemized or invoiced at such time); and

(r)
Lender shall have received verification of the involvement of any broker in
connection with the transactions contemplated herein and any such broker (as
well as any agreements with Borrower in connection with the transactions
contemplated herein) shall be satisfactory to Lender, in its reasonable
discretion; and

(s)
Borrower shall have paid to Lender the Loan Fee.




ARTICLE 4. DUE ON SALE/ENCUMBERANCE

4.1    PROPERTY TRANSFERS.
(a)
Prohibited Property Transfers. Subject to Section 4.1(b), Borrower shall not
cause or permit any Transfer of all or any part of or any direct legal or
beneficial interest in the Property or the Collateral (collectively, a
“Prohibited Property Transfer”), including, without limitation, (A) the Transfer
of all or any part of Borrower’s right, title and interest in and to (1) the
Property, (2) the Master Lease, or (3) except as permitted under the Cash
Management Agreement, any rents, issues, deposits and profits of the Property,
including, without limitation, all amounts payable and all rights and benefits
accruing to Lender under the Master Lease, (B) the Transfer by Tenant of its
leasehold interest under the Master Lease (except as expressly permitted
pursuant to the terms of such Master Lease) or (C) as a result of any right of
first offer, right of first refusal, purchase option right, right of reverter,
and any similar right to acquire fee or leasehold title to any Property.

(b)
Permitted Property Transfers. Notwithstanding the foregoing, none of the
following Transfers shall be deemed to be a Prohibited Property Transfer: (A) a
Transfer which is expressly permitted under this Agreement, the Note or other
Loan Documents; (B) any transfer or assignment by Tenant or by any direct or
indirect beneficial owner in Tenant, or any sublease, in each case to the extent
permitted by the Master Lease, (C) a lease which is permitted under the
Mortgages; and (D) the sale of inventory in the ordinary course of the business
at the Property.


4.2    EQUITY TRANSFERS.


LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
17
 

--------------------------------------------------------------------------------



(a)
Prohibited Equity Transfers. Subject to Section 4.2(b) below, Borrower shall not
cause or permit any Transfer of any direct legal or beneficial interest in
Borrower or Member (collectively, a “Prohibited Equity Transfer”), including
without limitation, (A) if Borrower or Member is a corporation, any merger,
consolidation or other Transfer of such corporation’s stock or the creation or
issuance of new stock in one or a series of transactions; (B) if Borrower or
Member is a limited partnership, limited liability partnership, general
partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the Transfer of the
partnership interest of any general or limited partner or any profits or
proceeds relating to such partnership interests or the creation or issuance of
new limited partnership interests; (C) if Borrower or Member is a limited
liability company, any merger or consolidation or the change, removal,
resignation or addition of a managing member or non-member manager (or if no
managing member, any member), or the Transfer of a non-managing limited
liability company interest or the creation or issuance of new non-managing
limited liability company interests; or (D) if Borrower or Member is a trust,
any merger, consolidation or other Transfer of any legal or beneficial interest
in Borrower or Member or the creation or issuance of new legal or beneficial
interests. Notwithstanding the foregoing, in no event shall a Transfer or
proposed Transfer of any direct or indirect legal or beneficial interest in
Borrower (whether by a Restricted Party or a non-Restricted Party) be done in a
manner that would violate the Patriot Act.

(b)
Permitted Equity Transfers. Notwithstanding the foregoing, none of the following
Transfers shall be deemed to be a Prohibited Equity Transfer: (A) a Transfer by
a natural person who is a member, partner or shareholder of a Restricted Party
to a revocable inter vivos trust having such natural person as both trustor and
trustee of such trust and one or more immediate family members of such natural
person as the sole beneficiaries of such trust; (B) a Transfer by devise or
descent or by operation of law upon the death of a member, partner or
shareholder of a Restricted Party to one or more family members of such member,
partner or shareholder; and (C) a Transfer of 100% of a Restricted Party’s
interests to one or more wholly owned subsidiaries where, after giving effect to
such Transfer, Guarantor shall retain direct or indirect control over such
Restricted Party; provided, that, in all of the foregoing cases shall such
Transfer be done in a manner that would not violate the Patriot Act.

(c)
Entity Status. Nothing contained in this Section 4.2 shall be construed to
permit any Transfer which would result in a breach of any representation,
warranty or covenant of Borrower in the Loan Agreement.


4.3    THIS ARTICLE CONTROLS. This Article shall control over any other
provisions of any of the Loan Documents purporting to restrict any Transfers by
Borrower, Member, Guarantor, or any holder of a direct or indirect interest in
any of them.

ARTICLE 5. INSURANCE
Borrower shall, while any obligation of Borrower or Guarantor under any Loan
Document remains outstanding, maintain or cause to be maintained by Tenant, at
no expense to Lender, with licensed insurers approved by Lender, the policies of
insurance and coverages in form and substance reasonably satisfactory to Lender,
and as set forth in the Master Lease.

ARTICLE 6. REPRESENTATIONS AND WARRANTIES


LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
18
 

--------------------------------------------------------------------------------



As a material inducement to Lender’s entry into this Agreement, Borrower
represents and warrants to Lender, as of the Effective Date and continuing
thereafter, that:

6.1    AUTHORITY/ENFORCEABILITY. To Borrower’s knowledge, Borrower is in
compliance with all laws and regulations applicable to its organization,
existence and transaction of business and has all necessary rights and powers to
own each Property as contemplated by the Loan Documents and to act as and
perform its obligations as the landlord under the Master Lease. Guarantor is in
compliance with all laws and regulations applicable to its organization,
existence and transaction of business and has all necessary rights and powers to
undertake and perform its obligations under each Loan Document to which it is or
is to become a party.

6.2    BINDING OBLIGATIONS. Each of Borrower and Guarantor is authorized to
execute, deliver and perform its obligations under the Loan Documents to which
it is or is to become a party, and such obligations are, or upon execution and
delivery thereof, will be, valid and binding obligations of Borrower or
Guarantor, as the case may be, subject to bankruptcy, insolvency and other laws
affecting creditors’ rights generally and to general equitable principles.

6.3    ORGANIZATIONAL DOCUMENTS. Borrower has delivered to Lender all
Organizational Documents of Borrower, the sole member of Borrower (the
“Member”)], and Guarantor and all such Organizational Documents shall remain in
full force and effect and have not been amended or modified since they were
delivered to Lender. The Member of Borrower is indirectly controlled solely by
Guarantor and the direct ownership of the Member of Borrower is described on
Schedule 6.3 attached hereto. The upstream ownership of Borrower as of the
Effective Date is accurately reflected on Schedule 6.3 attached hereto.
Guarantor has full power and authority to execute and deliver the Guaranty,
without the consent or approval of any Person other than such consents and
approvals as have been obtained and are in full force and effect and without
violating any contractual restriction to which it may be a party. Borrower shall
promptly provide Lender with copies of any amendments or modifications of the
Organizational Documents referred to in this Section 6.3.

6.4    NO VIOLATION. The execution, delivery, and performance under the Loan
Documents by Borrower or Guarantor, as applicable, do not: (a) require any
consent or approval not heretofore obtained under any Organizational Document of
any such Person; (b) to Borrower’s or Guarantor’s knowledge, without inquiry,
violate any governmental requirement applicable to any Property or any other
statute, law, regulation or ordinance or any order or ruling of any court or
Governmental Authority; (c) conflict with, or constitute a breach or default or
permit the acceleration of obligations under any agreement, contract, lease, or
other document by which Borrower, Guarantor or any Property is bound or
regulated; or (d) to Borrower’s or Guarantor’s knowledge, without inquiry,
violate any statute, law, regulation or ordinance, or any order of any court or
Governmental Authority.

6.5    COMPLIANCE WITH LAWS. Except as reflected in the Property Condition
Reports or as otherwise set forth in the Disclosure Agreement, Borrower has
received no written notice that Borrower has not obtained (or has not caused
Tenant to obtain) all material permits, licenses, exemptions, and approvals
reasonably necessary to own, occupy, lease, operate and market each Property,
and shall use commercially reasonable efforts to maintain compliance with all
material governmental requirements and laws applicable to each such Property and
all other material applicable statutes, laws, regulations and ordinances
necessary for the transaction of their business, except where non-compliance
will not materially adversely affect the value of the Property as security for
the Loan or the intended use of the Property or have a Material Adverse Effect.


LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
19
 

--------------------------------------------------------------------------------




6.6    LITIGATION. Except as otherwise disclosed in the Disclosure Agreement,
there are no claims, actions, suits, or proceedings pending, or to Borrower’s
knowledge, threatened against Borrower or Guarantor that would have a Material
Adverse Effect on Borrower, Guarantor or any of the Properties.

6.7    FINANCIAL CONDITION. All financial statements and information heretofore
and hereafter delivered to Lender by Borrower, including, without limitation,
information relating to the financial condition of Borrower, Guarantor, the
Properties and Member, fairly and accurately represent in all material respects
(or, in the case of financial statements prepared by Lease Guarantor or Tenant,
except as otherwise promptly disclosed to Lender in writing upon Borrower’s
becoming aware of any material inaccuracy therein, to Borrower’s knowledge,
fairly and accurately represent in all material respects) the financial
condition of the subject thereof and have been prepared (except as noted
therein) in accordance with generally accepted accounting principles
consistently applied. Borrower acknowledges and agrees that Lender may
reasonably request and obtain additional information from third parties
regarding any of the above, including, without limitation, credit reports.

6.8    NO MATERIAL ADVERSE CHANGE. There has been no material adverse change in
the financial condition of Borrower, Guarantor or any of the Properties since
the dates of the latest financial statements furnished to Lender and Borrower
has not entered into any material transaction which is not disclosed in such
financial statements or the Loan Documents.

6.9    ACCURACY. All reports, documents, instruments, information and forms of
evidence prepared by Borrower and Guarantor concerning the Loan, the Properties
or the security for the Loan or required by the Loan Documents are materially
accurate, correct and sufficiently complete to give Lender true and accurate
knowledge of their subject matter in all material respects, and do not contain
any material misrepresentation or omission, and Borrower has no knowledge of any
material misrepresentation or omission in any report prepared by third parties
which has not been, promptly upon its becoming known, disclosed to Lender. No
statement of fact made by or on behalf of Borrower or Guarantor, or in the Loan
Documents, or in any other document or certificate delivered to Lender by or on
behalf of Borrower or Guarantor, contains any untrue statement of a material
fact or omits to state any material fact necessary to make statements contained
herein or therein not misleading. There is no fact presently known to Borrower
or Guarantor which has not been, promptly upon its becoming known, disclosed to
Lender that materially adversely affects, or that would reasonably be expected
to have a Material Adverse Effect on Borrower or Guarantor.

6.10    AMERICANS WITH DISABILITIES ACT COMPLIANCE. Except as reflected in the
Property Condition Reports or as otherwise set forth in the Disclosure
Agreement, Borrower has received no written notice that any of the Properties
does not comply in all material respects with the requirements and regulations
of the ADA. At Lender’s written request, but not more than once during the term
of the Loan, if Lender reasonably believes that the Properties are not in
compliance and that such noncompliance is likely to have a Material Adverse
Effect (as defined in the Mortgages), Borrower shall exercise its rights of
inspection under the Master Lease to confirm such compliance, and shall provide
Lender with written evidence of such compliance reasonably satisfactory to
Lender. Subject to the terms of the Master Lease and any obligations of Tenant
thereunder, Borrower shall be solely responsible for all such ADA costs of
compliance and reporting.

6.11    BUSINESS LOAN. The Loan is a business loan transaction in the Loan
Amount solely for the purpose of carrying on the businesses of Borrower, and
none of the proceeds of the Loan will be used for the personal, family or
agricultural purposes of Borrower.


LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
20
 

--------------------------------------------------------------------------------




6.12    MANAGEMENT AND OTHER AGREEMENTS. Except as otherwise disclosed in the
Disclosure Agreement, Borrower is not a party or subject to any management,
brokerage, listing or purchase agreement with respect to the Properties or any
Property.

6.13    TITLE TO ASSETS; NO LIENS. To Borrower’s knowledge, without inquiry
except for a review of the various mortgage loan title insurance commitments for
the Properties issued to Lender by the Title Company, Borrower has good,
indefeasible and marketable fee title to all of the Properties identified on
Exhibit A, and each of such Properties is free and clear of all security
interests, liens or other encumbrances, except (i) as set forth in the mortgage
loan title insurance policies issued to Lender in connection with the Loan, (ii)
fees or charges or statutory liens for taxes or other governmental charges not
yet due and payable or due and payable but not yet delinquent or the amount or
validity of which is being contested in good faith by appropriate proceedings;
(iii) mechanics’, carriers’, workers’, repairers’ and similar statutory liens
arising or incurred in the ordinary course of business or in connection with
construction contracts for amounts that are not delinquent or are being
contested in good faith and that would not individually or in the aggregate be
materially adverse to Borrower; (iv) zoning, entitlement, building codes and
other land use regulations, ordinances or legal requirements imposed by any
governmental authorities having jurisdiction over the Properties; and (v) all
rights relating to the construction and maintenance in connection with any
public utility of wires, poles, pipes, conduits and appurtenances thereto, on,
under or above any Property. Except for the Preferential Rights, no Property is
subject to any right of first offer, right of first refusal, purchase option
right, right of reverter, and any similar right to acquire fee title to such
Property.

6.14    COMPLIANCE WITH ANTI-TERRORISM, EMBARGO, SANCTIONS AND ANTI-MONEY
LAUNDERING LAWS. Borrower, Guarantor, and to Borrower’s knowledge (a) each
Person owning a direct or indirect interest in Borrower and/or Guarantor and (b)
each Tenant (and each Person owning a direct or indirect interest in Tenant):
(i) is not currently identified on the list of specially designated nationals
and blocked persons subject to financial sanctions that is maintained by the
U.S. Treasury Department, Office of Foreign Assets Control (currently is
accessible through the internet website at www.treas.gov/ofac/t11sdn.pdf) or any
other similar list maintained by the U.S. Treasury Department, Office of Foreign
Assets Control pursuant to any legal requirements (or if such list does not
exist, the similar list then being maintained by the United States), including
trade embargo, economic sanctions, or other prohibitions imposed by Executive
Order of the President of the United States; (ii) is not a Person subject to any
trade restriction, trade embargo, economic sanction, or other prohibition under
federal law, including the International Emergency Economic Powers Act, 50
U.S.C. §§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et
seq., and any executive orders or regulations promulgated thereunder; and (iii)
is not in violation of Executive Order No. 13224 on Terrorist Financing,
effective September 24, 2001, and relating to Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
and the Uniting and Strengthening America by Providing Appropriate Tools
Required in Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)
(also known as the “Patriot Act”), with the result that (A) the investment in
Borrower or Guarantor, as applicable (whether directly or indirectly), is
prohibited by Law, or (B) the Loan is in violation of Law. Borrower, Guarantor,
and to Borrower’s knowledge (a) each Person owning a direct or indirect interest
in Borrower and/or Guarantor and (b) each Tenant (and each Person owning a
direct or indirect interest in Tenant): (i) is in compliance with the Foreign
Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq. (the “FCPA”), and any
foreign counterpart thereto, (ii) has not made any payment, offering, or promise
to pay, or authorized the payment of, money or anything of value (x) in order to
assist in obtaining or retaining business for or with, or directing business to,
any foreign official, foreign political party, party official or candidate for
foreign political office, (y) to a foreign official, foreign political party or
party official or any candidate for foreign political office, and (z) with the
intent to induce the recipient to misuse his or her official position to direct
business wrongfully in violation of the FCPA. Borrower covenants and agrees to
immediately notify Lender upon notice to Borrower of any violation of this
Section 6.14, whereupon such violation shall be


LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
21
 

--------------------------------------------------------------------------------



deemed an Optional Default under this Agreement and the other Loan Documents,
which shall entitle Lender, at its option exercised in its sole and absolute
discretion, and without any rights to cure such default, to declare all
principal, interest and other sums owing to Lender under the Note and the other
Loan Documents (including, without limitation, all Outstanding Fees and
Expenses) immediately due and payable.

6.15    FEDERAL INCOME TAX CLASSIFICATION. As of the Closing Date, Borrower is
classified as a disregarded entity for federal income tax purposes.

6.16    SINGLE PURPOSE ENTITY. Borrower satisfies the Single Purpose Entity
Requirements.

6.17    UNENCUMBERED PROPERTIES. To Borrower’s knowledge, without inquiry, each
of the Unencumbered Properties is free and clear of all Liens except (a) fees or
charges or statutory liens for taxes or other governmental charges not yet due
and payable or due and payable but not yet delinquent or the amount or validity
of which is being contested in good faith by appropriate proceedings; (b)
mechanics’, carriers’, workers’, repairers’ and similar statutory liens arising
or incurred in the ordinary course of business or in connection with
construction contracts for amounts that are not delinquent or are being
contested in good faith and that would not individually or in the aggregate be
materially adverse to Borrower; (c) zoning, entitlement, building codes and
other land use regulations, ordinances or legal requirements imposed by any
governmental authorities having jurisdiction over the Unencumbered Properties;
(d) all rights relating to the construction and maintenance in connection with
any public utility of wires, poles, pipes, conduits and appurtenances thereto,
on, under or above the Unencumbered Properties (all of the matters listed in
items (a) through (d) above in this Section 6.17 may be referred to hereafter
collectively as the “Unencumbered Properties Permitted Liens”).

ARTICLE 7. HAZARDOUS MATERIALS

7.1    SPECIAL REPRESENTATIONS AND WARRANTIES. Without in any way limiting the
other representations and warranties set forth in this Agreement, Borrower
hereby specially represents and warrants, to Borrower’s knowledge, without
inquiry, as of the Effective Date as follows, and, except as would not
reasonably be expected to have a Material Adverse Effect:
(a)
Hazardous Materials. Except as set forth in the Environmental Reports, no
Property is or has been a site for the use, generation, manufacture, storage,
treatment, release, threatened release, discharge, disposal, transportation or
presence of any Hazardous Materials in violation of applicable Hazardous
Materials Laws.

(b)
Hazardous Materials Laws. Other than as set forth in the Environmental Reports
or in the Disclosure Agreement, the Properties are in compliance in all material
respects with applicable Hazardous Materials Laws.

(c)
Hazardous Materials Claims. Other than as set forth in the Environmental Reports
or in the Disclosure Agreement, there are no Hazardous Materials Claims.


7.2    HAZARDOUS MATERIALS COVENANTS. Borrower agrees as follows:
(a)
No Hazardous Activities. Except in material compliance with Hazardous Materials
Laws, Borrower shall not cause or, by agreement, permit any third party to cause
or permit, any Property to be used as a site for the use, generation,
manufacture, storage, treatment,



LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
22
 

--------------------------------------------------------------------------------



release, discharge, disposal, transportation or presence of any Hazardous
Materials in violation of Hazardous Materials Laws.
(b)
Compliance. Borrower shall comply and cause each Property to comply with all
Hazardous Materials Laws; provided that with respect to existing investigation,
monitoring and remediation of violations of Hazardous Materials Laws disclosed
in the Environmental Reports or in the Disclosure Agreement or subsequent
violations disclosed promptly to Lender by Borrower in accordance with the
Hazardous Materials Indemnity Agreement, Borrower shall not be deemed to be in
breach of this Section 7.2(b) by reason of such disclosures for so long as
existing or subsequent investigation, monitoring and/or remediation is conducted
in accordance with the requirements of Hazardous Materials Laws or any judgment,
consent decree, settlement or compromise in respect thereof.

(c)
Remedial Action. In response to actual knowledge by Borrower of the presence of
any Hazardous Materials on, under or about any Property in violation of
Hazardous Materials Laws, Borrower shall immediately take (or cause to be taken)
all Remediation required by any Hazardous Materials Laws in respect to any
Hazardous Materials Claims in accordance with and as set forth in the Hazardous
Materials Indemnity Agreement.

(d)
Monitoring. In response to actual knowledge by Borrower of a Release at any
Property in violation of Hazardous Materials Laws, Borrower shall comply (or
cause Tenant or any other responsible person to comply) with Hazardous Materials
Laws regarding required Remediation as set forth in the Hazardous Materials
Indemnity Agreement.


7.3    INSPECTION BY LENDER. Upon reasonable prior notice to Borrower, and
subject to the rights of Tenant and the obligations of Borrower under the Master
Lease (provided that Borrower, and not Lender, shall be solely responsible for
such obligations of Borrower), Lender, its employees and agents, may, at
Lender’s sole cost, from time to time at any reasonable time (excluding Tenant’s
peak hours of operation), whether before or after the commencement of a
non-judicial or judicial foreclosure proceeding, enter each or any Property
solely to inspect such Property and ascertain Borrower’s compliance with the
terms of this Agreement or the Loan Documents. Lender shall use reasonable
efforts to assure that Lender’s entry upon and inspection of the Property shall
not materially and unreasonably interfere with the business or operations of
Borrower or Tenant on the Property.

7.4    HAZARDOUS MATERIALS INDEMNITY. BORROWER AND GUARANTOR HEREBY AGREE TO
DEFEND, INDEMNIFY AND HOLD HARMLESS LENDER PARTIES FROM AND AGAINST ANY AND ALL
LOSSES, DAMAGES, LIABILITIES, CLAIMS, ACTIONS, JUDGMENTS, COURT COSTS AND
REASONABLE LEGAL OR OTHER EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE
ATTORNEYS’ FEES AND EXPENSES) WHICH A LENDER PARTY MAY ACTUALLY INCUR AS A
DIRECT OR INDIRECT CONSEQUENCE OF (I) THE USE, GENERATION, MANUFACTURE, STORAGE,
TREATMENT, RELEASE, THREATENED RELEASE, DISCHARGE, DISPOSAL, THREATENED
DISPOSAL, TRANSPORTATION OR PRESENCE OF HAZARDOUS MATERIALS IN, ON, UNDER OR
ABOUT THE PROPERTIES IN VIOLATION OF HAZARDOUS MATERIALS LAWS OR (II) THE BREACH
OF ANY COVENANT, REPRESENTATION OR WARRANTY OF BORROWER AND GUARANTOR UNDER
SECTIONS 7.1 AND 7.2 HEREOF AND UNDER THE HAZARDOUS MATERIALS INDEMNITY
AGREEMENT; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY LENDER PARTY, BE
AVAILABLE TO THE EXTENT THAT SUCH LOSSES, DAMAGES, LIABILITIES, CLAIMS, ACTIONS,
JUDGMENTS, COURT COSTS, OR REASONABLE LEGAL OR OTHER


LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
23
 

--------------------------------------------------------------------------------



EXPENSES ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND
NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH LENDER PARTY. THIS INDEMNITY SHALL INCLUDE WITHOUT
LIMITATION: (AA) ALL CONSEQUENTIAL DAMAGES (INCLUDING, WITHOUT LIMITATION, ANY
THIRD PARTY TORT CLAIMS OR GOVERNMENTAL CLAIMS, FINES OR PENALTIES AGAINST
LENDER PARTIES) ACTUALLY PAID OR INCURRED BY ANY LENDER PARTY; AND (BB) ALL
COURT COSTS AND REASONABLE ATTORNEYS’ FEES (INCLUDING, WITHOUT LIMITATION,
EXPERT WITNESS FEES) PAID OR INCURRED BY LENDER PARTIES; AND (CC) THE COSTS,
WHETHER FORESEEABLE OR UNFORESEEABLE, OF ANY REMEDIATION (AS DEFINED IN THE
HAZARDOUS MATERIALS INDEMNITY AGREEMENT) OF THE PROPERTY WHICH IS REQUIRED BY
ANY GOVERNMENTAL ENTITY OR IS OTHERWISE NECESSARY TO RENDER THE PROPERTY IN
COMPLIANCE WITH HAZARDOUS MATERIALS LAWS. BORROWER AND GUARANTOR SHALL PAY TO
EACH LENDER PARTY WITHIN THIRTY (30) DAYS AFTER DEMAND ANY AMOUNTS OWING UNDER
THIS INDEMNITY, TOGETHER WITH INTEREST FROM THE DATE DUE UNTIL PAID AT THE RATE
OF INTEREST APPLICABLE TO THE PRINCIPAL BALANCE OF THE NOTE. EXCEPT AS PROVIDED
IN THE HAZARDOUS MATERIALS INDEMNITY AGREEMENT, BORROWER’S AND GUARANTOR’S DUTY
AND OBLIGATIONS TO DEFEND, INDEMNIFY AND HOLD HARMLESS LENDER PARTIES SHALL
SURVIVE THE CANCELLATION OF THE NOTE AND THE RELEASE OR PARTIAL RELEASE,
RECONVEYANCE OR PARTIAL RECONVEYANCE OF ANY LIENS AND SECURITY INTERESTS AT ANY
TIME SECURING THE LOAN.

ARTICLE 8. COVENANTS OF BORROWER

8.1    FEES AND EXPENSES. Borrower shall immediately pay Lender upon demand all
reasonable costs and expenses incurred by Lender in connection with: (a) the
preparation of this Agreement and all other Loan Documents contemplated hereby;
(b) the administration of this Agreement and the other Loan Documents for the
term of the Loan; (c) the enforcement or satisfaction by Lender of any of
Borrower’s obligations under this Agreement and the other Loan Documents; or (d)
otherwise protecting the interests of Lender under this Agreement and any other
Loan Document, including, without limitation, in connection with any bankruptcy,
insolvency, reorganization, rehabilitation, liquidation or other similar
proceeding in respect of any Obligor or an assignment by any Obligor for the
benefit of its creditors, subject, in the event that an action is commenced, to
the proviso to Section 11.10. For all purposes of this Agreement, Lender’s
reasonable costs and expenses shall include, without limitation (in each case,
to the extent reasonable), all appraisal fees, cost engineering and inspection
fees, legal fees and expenses, accounting fees, environmental and other
consultant fees, auditor fees, and the cost to Lender of any title insurance
premiums, title endorsements and other charges, surveys, recording and notary
fees. Notwithstanding the foregoing, Lender’s reasonable costs and expenses
shall not include the costs and expenses of Lender’s required periodic
inspections of any of the Properties by an independent supervising architect
and/or cost engineering specialist. Borrower recognizes and agrees that formal
written appraisals of the Properties or any Property by a licensed independent
appraiser may be required by Lender’s internal procedures and/or federal
regulatory reporting requirements on an annual and/or specialized basis. The
costs of any such appraisals shall be at Borrower’s sole cost and expense;
provided, however, that so long as no Default shall have occurred and be
continuing, Borrower shall not be required to pay for any such appraisals more
than once during the term (including the Initial Term and any Extension Term) of
the Loan.

8.2    ERISA COMPLIANCE. Borrower shall at all times comply with the provisions
of ERISA with respect to any retirement or other employee benefit plan to which
it is a party as employer, and as soon as


LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
24
 

--------------------------------------------------------------------------------



possible after Borrower knows, or has reason to know, that any Reportable Event
(as defined in ERISA) with respect to any such plan of Borrower has occurred, it
shall furnish to Lender a written statement setting forth details as to such
Reportable Event and the action, if any, which Borrower proposes to take with
respect thereto, together with a copy of the notice of such Reportable Event
furnished to the Pension Benefit Guaranty Corporation.

8.3    MANAGEMENT OF PROPERTY; BROKERAGE AGREEMENTS. Any third party management,
brokerage, sale or leasing broker listing, purchase, or other agreements entered
into by Borrower with respect to the Properties or any Property shall be
expressly subordinated to the Loan on terms and conditions reasonably acceptable
to Lender.

8.4    APPROVAL OF LEASES. Unless otherwise consented to by Lender in writing
(it being understood that Lender’s execution and delivery of this Agreement,
together with Lender’s disbursement of the Loan, shall constitute Lender’s
written consent to the terms of the Master Lease in existence as of the
Effective Date), all leases and all amendments or terminations of any such
leases, including the Master Lease, are subject to the terms and conditions of
the Mortgages; provided, however, Borrower shall be entitled to amend the Master
Lease to reflect a Sale of a Property pursuant to Section 2.8(A) hereof or a
sale of an Unencumbered Property pursuant to Section 2.8(B) hereof and in the
event of a casualty and condemnation, in each case without Lender’s consent,
provided that Lender receives copies of any such amendment documents, and all
other provisions of this Agreement, the other Loan Documents and the Master
Lease are satisfied in connection with such Property Sale, casualty or
condemnation.

8.5    OPINION OF LEGAL COUNSEL; GOOD STANDING CERTIFICATES. Borrower shall
provide, at closing of the Loan, at Borrower’s expense, opinions of legal
counsel in form and content reasonably satisfactory to Lender to the effect
that: (a) upon due authorization, execution and recordation or filing as may be
specified in the opinion, each of the Loan Documents shall be legal, valid and
binding instruments, enforceable against the makers thereof in accordance with
their respective terms, subject to bankruptcy, insolvency and other laws
affecting creditors’ rights generally and to general equitable principles; (b)
each of Borrower and Guarantor is duly formed and has all requisite authority to
enter into the Loan Documents to which it is a party and Borrower has all
requisite authority to enter into and perform its obligations as landlord under
the Master Lease; and (c) such other matters, incident to the transactions
contemplated hereby, as Lender may reasonably request. Borrower shall provide,
at closing of the Loan, at Borrower’s expense, evidence of good standing of
Borrower and/or qualification to do business from the secretary of state of the
state in which Borrower is organized (and, if applicable, from the taxing
authority of such state), and evidence reasonably satisfactory to Lender that
Borrower (and if required by applicable Law, Member), has filed an application
for Borrower’s qualification to do business in each state in which a Property
owned (or to be acquired) by Borrower is located or in which the nature of its
business requires it to be so qualified and is diligently pursuing and will
continue to diligently pursue, obtain and deliver to Lender, certificates of
qualification to do business from all of the applicable secretary of states
prior to closing of the Loan.

8.6    FURTHER ASSURANCES. Upon Lender’s request and at Borrower’s sole cost and
expense, Borrower shall execute, acknowledge and deliver any other instruments
and perform any other acts necessary, desirable or proper, as reasonably
determined by Lender, to carry out the purposes of this Agreement and the other
Loan Documents or to perfect and preserve any security interests or liens
created by the Loan Documents.

8.7    ASSIGNMENT. Without the prior written consent of Lender, and subject to
Article 4 hereof, Borrower shall not assign Borrower’s interest under any of the
Loan Documents, or in any monies due or to become due thereunder, and any
assignment without such consent shall be void.


LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
25
 

--------------------------------------------------------------------------------




8.8    EXISTENCE. Borrower shall at all times maintain its existence as a
limited liability company and preserve and keep in full force and effect its
rights and franchises unless the failure to maintain such rights and franchises
does not have a Material Adverse Effect on Borrower.

8.9    QUALIFICATION, NAME. Borrower (and if required by applicable Laws), shall
qualify and remain qualified to do business in each jurisdiction in which a
Property owned (or acquired) by Borrower is located or in which the nature of
its business requires it to be so qualified. Borrower will transact business
solely in its own name. Borrower will not change its name, address or state of
formation without giving prior written notice thereof to Lender.

8.10    COMPLIANCE WITH LAWS, ETC. Borrower shall (a) comply with all material
applicable laws, and all restrictive covenants of record affecting Borrower or
any Property, performance, prospects, assets or operations of Borrower, and (b)
obtain as needed all material permits necessary for its operations and maintain
such in good standing, except in each of the foregoing cases where the failure
to do so will not have a Material Adverse Effect on Borrower.

8.11    SPECIAL COVENANTS; SINGLE PURPOSE ENTITY. Without the prior written
reasonable consent of Lender, and except as otherwise specifically provided
herein or in any of the other Loan Documents, neither Borrower nor Member shall
(a)intentionally omitted; (b) make or permit any amendment to the Organizational
Documents of Borrower or Member, in each case which would violate the Single
Purpose Entity Requirements set forth in this Agreement; (c) (i) except for
sales or leases of one or more Properties entered into in accordance with this
Agreement, the Mortgage or any of the other Loan Documents, sell or otherwise
dispose of, or create, assume or permit to exist any security interest, lien or
other encumbrance on, all or any portion of Borrower’s interest in any Property,
or (ii) agree, for the benefit of any Person other than Lender, not to create,
assume or permit to exist any security interest, lien or other encumbrance on
all or any portion of Borrower’s interest in any Property; (d) except to reflect
the Sale of a Property pursuant to Section 2.8 hereof, in connection with a
casualty or condemnation, or as otherwise permitted by the Mortgage or the other
Loan Documents, amend the Master Lease with respect to such Properties; (e)
suffer or permit any direct or indirect change in the ownership of Borrower that
causes a Default under Article 4 of this Agreement; (f) create, incur or permit
to exist any liabilities resulting from borrowings, loans or advances, whether
secured or unsecured, other than (i) under the Loan Documents, (ii) as permitted
under the Single Purpose Entity Requirements set forth in this Agreement, or
(iii) in conjunction with various existing or prospective intercompany loans by
and between Borrower and Borrower’s Affiliates; (g) incur or permit to incur any
liens or encumbrances on Borrower’s assets or Member’s membership interest in
Borrower other than liens or encumbrances described in Section 6.13 of this
Agreement; or (h) otherwise fail to be satisfy the Single Purpose Entity
Requirements. Upon Borrower’s satisfaction of Borrower’s Obligations under the
Loan, Lender shall provide to Borrower promptly upon Borrower’s request
therefor, written confirmation of same.

8.12    USE OF PROCEEDS. Borrower shall use the proceeds of the Loan to pay, to
reduce and pay off Borrower’s debt, including, without limitation, the Loan, or
to reimburse Borrower amounts paid in respect of the Aggregate Transaction Costs
and to provide working capital to continue the operation and marketing of the
Properties, with excess proceeds distributed to Member or another of Borrower’s
Affiliates.

8.13    PAYMENT OF TAXES AND CLAIMS. Borrower shall pay (or cause to be paid)
(a) except to the extent being contested in good faith by appropriate
proceedings (so long as adequate reserves are maintained in accordance with the
terms of the Master Lease), all federal taxes and other material taxes,
assessments and other governmental charges imposed upon it or on any of its
properties or assets or in respect of its business, income or property before
any penalty or interest accrues thereon, and (b) except to the extent being
contested in good faith by appropriate proceedings, all claims (including,
without


LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
26
 

--------------------------------------------------------------------------------



limitation, claims for labor, services, materials and supplies) for sums,
material in the aggregate to Borrower, which have become due and payable and
which by Law have or may become a lien or encumbrance, other than a judgment
lien, upon any of Borrower’s properties or assets, prior to the time when any
penalty or fine shall be incurred with respect thereto.

8.14    MAINTENANCE OF PROPERTIES. Borrower shall maintain (or cause to be
maintained) in good repair, working order and condition, excepting ordinary wear
and tear and acts of God, all of the Properties, and will make or cause to be
made all appropriate repairs, renewals and replacements thereof, subject in each
case to the terms of the Loan Documents and the Master Lease regarding
reconstruction of the Properties following casualty and condemnation.

8.15    MASTER LEASE. Unless consented to in writing by Lender in its sole and
absolute discretion or otherwise permitted under any other provision of the Loan
Documents, Borrower shall not:
(i)
reduce any rent or other sums due from Tenant under the Master Lease;

(ii)
terminate or modify or amend any of the material terms of the Master Lease or
the Lease Guaranty;

(iii)
grant to Tenant any consent of Borrower required by the Master Lease as to any
material obligation of Tenant under the Master Lease;

(iv)
release or discharge Tenant or Lease Guarantor from any material obligation
under the Master Lease or the Lease Guaranty; or

(v)
subordinate or agree to subordinate the Master Lease to any deed of trust, deed
to secure debt or mortgage other than the Mortgages.

Any such attempted action in violation of the provisions of this Section shall
be null and void. Borrower shall, at Borrower’s sole cost and expense, give
Lender prompt written notice of any Master Lease Default.
In the event this Agreement is amended to extend the Maturity Date to a date
after the Extension Maturity Date, the terms of the Master Lease shall be
amended as reasonably required by Lender and reasonably acceptable to Borrower
as a condition to such extension of the Maturity Date.



8.16    UNENCUMBERED PROPERTIES. Borrower shall not cause or permit the
Unencumbered Properties to be encumbered by any Lien other than Unencumbered
Properties Permitted Liens.

8.17    INTEREST RATE CAP AGREEMENT. In the event the Seven Day London
Inter-Bank Offered Rate for deposits in U.S. Dollars is at or above 2.00% for
the majority of the Business Days during any two (2) consecutive calendar
quarters while the Loan is outstanding, Borrower shall, upon Lender’s request,
enter into an Interest Rate Cap Agreement in a notional amount of up to
one-third (1/3) of the Outstanding Loan Balance.

ARTICLE 9. REPORTING COVENANTS; BLOCKED CONDITION

9.1    FINANCIAL REPORTING. During the term of the Loan and while any
liabilities of Borrower to Lender under any of the Loan Documents remain
outstanding, Borrower shall provide (or cause to be provided) to Lender the
following (collectively, “Financial Reporting”):


LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
27
 

--------------------------------------------------------------------------------



(a)
Annual Reporting. Not later than thirty (30) days after Lender’s request
therefor, which shall be no sooner than one hundred twenty (120) days after the
end of the applicable calendar year, Borrower shall deliver to Lender unaudited
annual financial statements (including, without limitation, income statements
and balance sheets) for Borrower, a Borrower-prepared rent roll for the
Properties covered by the Master Lease and an unaudited Guarantor-prepared
balance sheet for Guarantor, certified by an authorized officer of such party.

(b)
Quarterly Reporting. Not later than thirty (30) days after Lender’s request
therefor, which shall be no sooner than sixty (60) days after the end of each
calendar quarter, Borrower shall deliver to Lender (i) unaudited quarterly
financial statements (including, without limitation, income statements and
balance sheets) for Borrower and a Borrower-prepared rent roll for the
Properties covered by the Master Lease, certified by an authorized officer of
Borrower and (ii) a certificate signed by an authorized officer of Borrower
stating that, since the date of the quarterly financial statements for the
immediately prior period, there have been no material amendments to the Master
Lease and no Master Lease Default exists and is continuing (or, to the extent
such certification cannot be made, providing detailed information with respect
to any such amendment and/or Master Lease Default).

(c)
Monthly Reporting. Not later than fifteen (15) days after Lender’s request
therefor, which shall be no sooner than twenty (20) days after the end of each
month, Borrower agrees to deliver to Lender Borrower-prepared progress reports
with respect to the Sale of the Properties, including a schedule of sold
Properties, a schedule of executed LOI’s and agreements of sale with respect to
the Sale of any of the unsold Properties and a schedule of all Properties
currently listed for sale.

(d)
General Reporting. From time to time during the term of the Loan, upon Lender’s
notice of any material adverse change in Tenant’s financial condition, Borrower
shall deliver to Lender such other existing financial and/or other information
as reasonably requested by Lender and subject to the terms of the Master Lease,
it being agreed that Borrower shall not be required to create, or cause Lease
Guarantor to create, any new financial or other reports for such purposes.
Except as otherwise agreed to by Lender, all such financial information shall be
prepared in accordance with GAAP. Borrower agrees to deliver to Lender any
reports, financial or otherwise, received from Tenant or Lease Guarantor.


9.2    LEASE REPORTS. In addition to the reporting requirements set forth in
Section 9.1 above, Borrower shall deliver to Lender promptly upon Borrower’s
receipt thereof, a copy of all financial statements and other reports, material
notices and material correspondence, pertaining to any matter that would
reasonably be expected to result in a Master Lease Default or a material adverse
effect on any of the Properties, received by Borrower from Tenant, Lease
Guarantor or any other party under the terms of the Master Lease.
Notwithstanding the foregoing, Borrower shall not be required to deliver to
Lender any financial or other reports that are filed with the Securities and
Exchange Commission. In addition, upon the reasonable request by Lender,
Borrower agrees to notify Lender promptly upon Borrower’s actual knowledge, of
any change, which would have a material adverse effect, on the leasing status,
physical condition or value of any individual Property.

9.3    BOOKS AND RECORDS. Borrower shall maintain complete books of account and
other records for each Property and for disbursement and use of the proceeds of
the Loan, and the same shall be available for inspection and copying by Lender
upon reasonable prior notice.


LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
28
 

--------------------------------------------------------------------------------




9.4    LEASE GUARANTOR PERFORMANCE COVENANT. At the end of each calendar year
during the term of this Loan (a “Determination Date”), Lender shall review the
Financial Reporting received regarding the Lease Guarantor to determine if the
Lease Guarantor Performance Threshold has been met for such year, and if the
Lease Guarantor Performance Threshold has been met on a Determination Date, it
shall be deemed a cure for the failure of the Lease Guarantor Performance
Threshold to have been met on the previous Determination Date. Notwithstanding
anything contained herein to the contrary, the violation of the Lease Guarantor
Performance Threshold shall not be a Default under the Loan, this Agreement or
the other Loan Documents.

9.5    BLOCKED CONDITION. Upon the occurrence of one or more of the following, a
“Blocked Condition” shall exist:
(a)
a Default occurs and is continuing under this Agreement and the other Loan
Documents;

(b)
the Lease Guarantor Performance Threshold is not met as of a Determination Date
(whereupon the Blocked Condition shall continue until such time as the Lease
Guarantor Performance Threshold is met on a subsequent Determination Date);

(c)
a Lease Guarantor Rating Downgrade has occurred as of a Determination Date
(whereupon the Blocked Condition shall continue until such time as such ratings
are upgraded and such Lease Guarantor Rating Downgrade is no longer continuing
on a subsequent Determination Date); or

(d)
if after the end of the twelfth (12th) full calendar month of the Initial Term
beginning with the first (1st) day of the thirteenth (13th) full calendar month
thereof the then Outstanding Loan Balance exceeds the following maximum
thresholds (“Maximum Threshold”); provided, however, if the Extension Option is
not exercised, the then Outstanding Loan Balance and all other amounts then due
and payable hereunder and under the other Loan Documents shall be payable on the
Initial Maturity Date. If the Extension Option is exercised, the then
Outstanding Loan Balance and all other amounts then due and payable hereunder
and under the other Loan Documents shall be payable on the Extension Maturity
Date:

Months 13-18:


$210,000,000.00


Months 19-24:


$160,000,000.00


Months 25-30:


$110,000,000.00


Months 31-35:


$60,000,000.00


Maturity


$0.00


 
 

(and the Blocked Condition shall continue until such time as the Outstanding
Loan Balance is reduced below the applicable Maximum Threshold).
The existence or continuation of a Blocked Condition shall be a Cash Trap Event
under the Cash Management Agreement.

ARTICLE 10. DEFAULTS AND REMEDIES


LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
29
 

--------------------------------------------------------------------------------




10.1    DEFAULT. For all purposes hereof, “Default” shall mean either an
“Optional Default” (as defined below) or an “Automatic Default” (as defined
below).
(a)
Optional Default. An “Optional Default” shall occur, at Lender’s option
(exercised in its sole and absolute discretion), upon the occurrence of any of
the following events:

(i)
Monetary. Borrower shall fail to (aa) pay when due any sums which by the express
terms of this Agreement and the other Loan Documents require immediate payment
without any grace period or sums which are payable on the Maturity Date, or (bb)
pay within ten (10) days after written notice from Lender any other sums payable
under the Note, this Agreement or any of the other Loan Documents, excluding,
with respect to (aa) or (bb) any monthly principal or interest due under the
Note set forth in Section 10.1(b)(i) below, including without limitation, any
monthly payment due under the Note.

(ii)
Failure to Perform. Borrower shall fail to observe, perform or discharge any of
Borrower’s obligations, covenants, conditions or agreements, other than
Borrower’s payment obligations, under the Note, this Agreement or any of the
other Loan Documents, and such failure shall remain uncured for thirty (30) days
after written notice thereof shall have been given to Borrower by Lender;
provided, however, that if such Default is susceptible of cure but cannot
reasonably be cured within such 30-day period, and provided further that
Borrower shall have commenced to cure such Default within such 30-day period
shall and thereafter diligently and expeditiously proceed to cure the same, such
30-day period shall be extended for such time as is reasonably necessary for
Borrower in the exercise of due diligence to cure such Default, such additional
period not to exceed sixty (60) days, unless such additional period is extended
by a written agreement between Borrower and Lender.

(iii)
Representations and Warranties. Any representation, warranty, certificate or
other statement (financial or otherwise) made or furnished by or on behalf of
Borrower or Guarantor, to Lender or in connection with any of the Loan
Documents, or as an inducement to Lender to make the Loan, shall be false,
incorrect, incomplete or misleading in any material respect when made or
furnished; provided, however that if such representation, warranty, certificate
or other statement (financial or otherwise) is deemed to be incorrect,
incomplete or misleading to Lender, Borrower shall have a period not to exceed
five (5) Business Days to render such representation, warranty, certificate or
other statement (financial or otherwise) correct, complete or not misleading.
This subparagraph 10.1(a)(iii) is not intended to amend or modify any knowledge
qualifications set forth in this Agreement or the other Loan Documents.

(iv)
Seizure; Attachment. Seizure of any material portion (as reasonably determined
by Lender) of the Properties; or the sequestration or attachment of, or levy or
execution upon a material portion of the Properties, the Collateral or any other
collateral provided by Borrower under any of the Loan Documents, or any material
portion of the other assets of Borrower, which sequestration, attachment, levy
or execution is not released or dismissed within forty-five (45) days after its
occurrence, unless such seizure, sequestration, attachment, levy, or execution
is



LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
30
 

--------------------------------------------------------------------------------



contested by Borrower; or the sale of any assets affected by any of the
foregoing (other than pursuant to a condemnation).
(v)
Uninsured Casualty. The occurrence of an uninsured casualty with respect to any
material portion (as reasonably determined by Lender) of the Properties unless:
(aa) no other Default has occurred and is continuing at the time of such
casualty; (bb) Borrower promptly notifies Lender of the occurrence of such
casualty; and (cc) not more than forty-five (45) days after the occurrence of
such casualty, Borrower commences the repair or restoration of the Property
(including, without limitation, taxes, financing charges, insurance and rent
during the repair period). Borrower acknowledges that the specific conditions
described above are reasonable.

(b)
Automatic Default. An “Automatic Default” shall occur automatically upon the
occurrence of any of the following events:

(i)
Monetary. Borrower shall fail to pay when due any monthly payment of principal
and interest due under the Note.

(ii)
Voluntary Bankruptcy, Insolvency, Dissolution. (aa) Borrower’s filing a petition
for relief under the Bankruptcy Code, or under any other present or future state
or federal law regarding bankruptcy, reorganization or other relief to debtors
(collectively, “Debtor Relief Law”); or (bb) Borrower’s filing any pleading in
any involuntary proceeding under the Bankruptcy Code or other Debtor Relief Law
which admits the jurisdiction of a court to regulate Borrower or the Property or
the petition’s material allegations regarding Borrower’s insolvency; or (cc)
Borrower’s making a general assignment for the benefit of creditors; or (dd)
Borrower’s applying for the appointment of a receiver, trustee, custodian or
liquidator of Borrower or any of its property; or (ee) the filing by Borrower of
a petition seeking the liquidation or dissolution of Borrower or the
commencement of any other procedure by Borrower to liquidate or dissolve
Borrower.

(iii)
Involuntary Bankruptcy. Borrower’s failure to effect a full dismissal of any
involuntary petition under the Bankruptcy Code or other Debtor Relief Law that
is filed against Borrower prior to the earlier of the entry of any order
granting relief sought in the involuntary petition or ninety (60) days after the
date of filing of the petition.

(iv)
Member; Guarantors. The occurrence of an event specified in subsections (ii) or
(iii) as to Member or Guarantor.

(v)
Master Lease Default. The occurrence and continuation of a Master Lease Default.

(vi)
Lease Guarantor Default. The occurrence and continuation of an event of default,
however described, under the Lease Guaranty.

(vii)
Prohibited Property Transfer. Borrower consummates a Prohibited Property
Transfer without Lender’s prior consent and in violation of the terms and
conditions of Section 4.1(a) hereof.



LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
31
 

--------------------------------------------------------------------------------



(viii)
Prohibited Equity Transfer. Borrower consummates a Prohibited Equity Transfer
without Lender’s prior consent and in violation of the terms and conditions of
Section 4.2 (a) hereof.

Notwithstanding the foregoing, if there is a breach of any Property-related
representation, warranty, or covenant under the Loan Documents (including
without limitation any representation, warranty or covenant regarding Hazardous
Materials, Hazardous Materials Laws, or the physical or legal condition of any
Property) that either constitutes a Default, or after the expiration of any
applicable grace, notice or cure periods would constitute a Default, Borrower
can prevent such Default from continuing or occurring, as the case may be, by
effecting a release of the applicable Property by delivering to Lender the
Release Proceeds for such Property (with Lender agreeing that no such breach
shall continue to result in, or result in, a Default if Borrower delivers
written notice to Lender electing to pay such amount for such release, and
delivers the funds not later than fifteen (15) days thereafter). Lender agrees
to execute and deliver to Borrower a partial release of lien or mortgage
satisfaction (in such form as may be required in the jurisdiction) regarding the
applicable Property promptly following delivery to Lender of the Release
Proceeds.
The above and other provisions of the Loan Documents notwithstanding, in regard
to any obligation or right of Tenant under the Master Lease regarding any matter
covered by this Agreement or any other Loan Document (including, without
limitation, rebuilding after casualty or condemnation, tax and other contests,
assignments by Tenant, subleases, alterations, reporting, insurance and
environmental) and which are to be performed by Tenant under the Master Lease,
compliance by Tenant with the applicable provisions of the Master Lease shall be
deemed compliance by Borrower and Guarantor under the Loan Documents with
respect to such matter, even if the specific requirements in the Master Lease
regarding such matter are different from the specific requirements contained in
the Loan Documents. In addition, (y) for any breach of any non-monetary
obligation under the Loan Documents that is caused by an action or omission by
Tenant, or where Tenant has the right and obligation under the Master Lease to
cure the underlying cause of such breach, a Default shall not occur under the
Loan Documents unless and until Borrower fails to cure, or cause to be cured,
such breach under the Loan Documents within thirty (30) days after the
expiration of any applicable notice and cure periods required to be provided to
Tenant for a default under the Master Lease, and (z) for any breach of any
monetary obligation under the Loan Documents that is caused by an action or
omission by Tenant (including without limitation any failure by Tenant to pay
fixed rent or additional rent under the Master Lease), or where Tenant has the
right and obligation under the Master Lease to cure the underlying cause of such
breach, a Default shall not occur under the Loan Documents unless and until
Borrower fails to cure, or cause to be cured, such breach under the Loan
Documents within fifteen (15) days after the expiration of any applicable grace
periods or notice and cure period required to be provided to Tenant for such a
default under the Master Lease. For the avoidance of doubt, Lender acknowledges
Tenant’s right to pursue contests of certain matters, such as payment of taxes
and other impositions, that would otherwise constitute a breach under the Master
Lease, and Lender agrees that any such contest, if and so long as pursued in
accordance with the terms of the Master Lease, shall be deemed to satisfy any
conflicting provision in the Loan Documents, including without limitation, any
conflicting provision in Section 11.6 of this Agreement.

10.2    ACCELERATION. Upon the occurrence of an Automatic Default set forth in
Section 10.1(b)(ii), (iii) or (iv), all principal, interest and other sums owing
to Lender under the Note and the other Loan Documents (including, without
limitation, all Outstanding Fees and Expenses) shall automatically become
immediately due and payable. Upon the occurrence of any other Default, Lender
may, at its option (exercised in its sole and absolute discretion), declare all
principal, interest and other sums owing to Lender under the Note and the other
Loan Documents (including, without limitation, all Outstanding Fees and
Expenses) immediately due and payable. Upon such acceleration, Lender may, in
addition to all other remedies permitted under this Agreement and the other Loan
Documents and at Law or equity, subject to


LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
32
 

--------------------------------------------------------------------------------



the express terms of the Cash Management Agreement, apply any sums in any
deposit or other account maintained by Borrower with Lender to the sums owing
under the Loan Documents, and any and all obligations of Lender to fund further
disbursements under the Loan shall terminate.

10.3    RIGHTS AND REMEDIES. In addition to the other rights and remedies above
and otherwise in this Agreement, at any time upon and during the continuance of
a Default, Lender shall have all of the rights and remedies as set forth in the
Mortgages, the other Loan Documents, under applicable Law and in equity. All
rights and remedies of Lender under this Agreement and the other Loan Documents
are cumulative and are in addition to all rights and remedies provided by
applicable Law and in equity. Lender may enforce any such remedies or rights
either successively or concurrently. Notwithstanding the foregoing, or the terms
of any other Loan Documents (including, without limitation, the Mortgages),
Lender agrees that it shall have no right to exercise the rights and remedies
under the Mortgages except upon and during the continuance of a Default.

10.4    DISBURSEMENTS TO THIRD PARTIES. Upon the occurrence of a Default
occasioned by Borrower’s failure to pay money to a third party as required by
this Agreement, Lender may but shall not be obligated to make such payment from
funds of Lender, and Borrower shall repay such funds within thirty (30) days
after written demand of Lender. The Default with respect to which any such
payment has been made by Lender shall not be deemed cured until such repayment
has been made by Borrower to Lender.

10.5    REPAYMENT OF FUNDS ADVANCED. Any funds expended by Lender in the
successful exercise of its rights or remedies under this Agreement and the other
Loan Documents shall be payable to Lender within thirty (30) days after demand,
together with interest at the rate applicable to the principal balance of the
Note from the date the funds are due.

10.6    RIGHTS CUMULATIVE, NO WAIVER. All rights and remedies of Lender provided
in this Agreement and the other Loan Documents, together with those granted by
Law or at equity, are cumulative and may be exercised by such Person at any
time. An exercise of any right or remedy by Lender shall not constitute a cure
of any Default unless all sums then due and payable to all of Lender under the
Loan Documents are repaid and Borrower has cured all other Defaults. No waiver
shall be implied from any failure of Lender to take, or any delay by Lender in
taking, action concerning any Default or failure of condition under the Loan
Documents, or from any previous waiver of any similar or unrelated Default or
failure of condition. Any waiver or approval under any of the Loan Documents
must be in writing and shall be limited to its specific terms.

ARTICLE 11. MISCELLANEOUS PROVISIONS

11.1    INDEMNITY. WITHOUT LIMITING ANY OTHER INDEMNITIES SET FORTH HEREIN OR IN
THE OTHER LOAN DOCUMENTS, BORROWER HEREBY AGREES TO DEFEND, INDEMNIFY AND HOLD
HARMLESS LENDER PARTIES FROM AND AGAINST ANY AND ALL LOSSES, DAMAGES,
LIABILITIES, CLAIMS, ACTIONS, JUDGMENTS, COURT COSTS AND REASONABLE LEGAL OR
OTHER EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND
EXPENSES) WHICH SUCH LENDER PARTY MAY INCUR AS A DIRECT OR INDIRECT CONSEQUENCE
OF: (A) THE PURPOSE TO WHICH BORROWER APPLIES THE LOAN PROCEEDS; (B) THE MAKING
OF THE LOAN, EXCEPT FOR VIOLATIONS OF BANKING LAWS OR REGULATIONS BY THE LENDER
PARTIES; (C) THE EXECUTION, DELIVERY AND RECORDATION OF ANY OF THE MORTGAGES;
(D) ANY ALLEGED OBLIGATION OR UNDERTAKING ON THE PART OF ANY OF THE LENDER
PARTIES TO PERFORM OR DISCHARGE ANY OF BORROWER’S REPRESENTATIONS, WARRANTIES,
CONDITIONS,


LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
33
 

--------------------------------------------------------------------------------



COVENANTS OR OTHER OBLIGATIONS CONTAINED IN ANY DOCUMENT RELATED TO ANY OF THE
PROPERTIES; (E) THE FAILURE OF BORROWER TO PERFORM ANY OBLIGATIONS AS AND WHEN
REQUIRED BY THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; (F) ANY FAILURE
AT ANY TIME OF ANY OF BORROWER’S REPRESENTATIONS OR WARRANTIES TO BE TRUE AND
CORRECT AS OF THE DATE MADE; OR (G) ANY ACT OR OMISSION BY BORROWER, CONSTITUENT
PARTNER OR MEMBER OF BORROWER, ANY CONTRACTOR, SUBCONTRACTOR OR MATERIALS
SUPPLIER, ENGINEER, ARCHITECT OR OTHER PERSON OR ENTITY WITH RESPECT TO ANY OF
THE PROPERTIES; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE
AVAILABLE TO THE EXTENT THAT SUCH LOSSES, DAMAGES, LIABILITIES, CLAIMS, ACTIONS,
JUDGMENTS, COURT COSTS, OR LEGAL OR OTHER EXPENSES ARE DETERMINED BY A COURT OF
COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY LENDER PARTY OR FROM ANY EVENT
OR STATE OF FACTS OR CIRCUMSTANCES WITH RESPECT TO ANY PROPERTY FIRST ARISING
AFTER ANY TRANSFER OF TITLE TO ALL OR ANY PART OF SUCH PROPERTY AT A FORECLOSURE
SALE OR ANY DEED IN LIEU OF FORECLOSURE OR AFTER ANY ORDER APPOINTING A RECEIVER
FOR SUCH PROPERTY. THIS INDEMNITY SHALL INCLUDE WITHOUT LIMITATION: (AA) ALL
CONSEQUENTIAL DAMAGES (INCLUDING, WITHOUT LIMITATION, ANY THIRD PARTY TORT
CLAIMS OR GOVERNMENTAL CLAIMS, FINES OR PENALTIES AGAINST THE LENDER PARTIES)
ACTUALLY PAID OR INCURRED BY ANY LENDER PARTY; AND (BB) ALL COURT COSTS AND
REASONABLE ATTORNEYS’ FEES (INCLUDING, WITHOUT LIMITATION, EXPERT WITNESS FEES)
ACTUALLY PAID OR INCURRED BY THE LENDER PARTIES. BORROWER SHALL PAY TO LENDER
WITHIN FIFTEEN (15) DAYS AFTER DEMAND ANY AMOUNTS OWING UNDER THIS INDEMNITY,
TOGETHER WITH INTEREST FROM THE DATE DUE UNTIL PAID AT THE RATE OF INTEREST
APPLICABLE TO THE PRINCIPAL BALANCE OF THE NOTE. BORROWER’S DUTY AND OBLIGATIONS
TO DEFEND, INDEMNIFY AND HOLD HARMLESS LENDER PARTIES SHALL SURVIVE THE
CANCELLATION OF THE NOTE AND THE RELEASE, RECONVEYANCE OR PARTIAL RECONVEYANCE
OF ANY LIENS AND SECURITY INTERESTS AT ANY TIME SECURING THE LOAN, EXCEPT AS
OTHERWISE SPECIFICALLY SET FORTH HEREIN AND IN THE OTHER LOAN DOCUMENTS. THE
INDEMNITIES SET FORTH IN THIS SECTION 11.1 SHALL NOT BE AVAILABLE FOR ANY ACTION
OR OBLIGATION UNDER THE LOAN DOCUMENTS THAT ARE REQUIRED TO BE PERFORMED OR
DISCHARGED BY THE LENDER PARTIES UNDER APPLICABLE LAW.
NOTWITHSTANDING THE FOREGOING, ANY INDEMNITIES SET FORTH IN SECTION 7.4 OF THIS
AGREEMENT AND IN THE HAZARDOUS MATERIALS INDEMNITY AGREEMENT SHALL GOVERN WITH
RESPECT TO ANY VIOLATIONS OF HAZARDOUS MATERIALS LAWS AND ENVIRONMENTAL CLAIMS
OR ANY OF THE OTHER SUBJECT MATTER OF SUCH OTHER INDEMNITIES, AND IN NO EVENT
SHALL THE INDEMNITY IN THIS SECTION 11.1 DEEMED TO COVER ANY OF THE SAME SUBJECT
MATTER AS SUCH OTHER INDEMNITIES.

11.2    FORM OF DOCUMENTS. The form and substance of all documents, instruments,
and forms of evidence to be delivered to Lender under the terms of this
Agreement and any of the other Loan Documents


LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
34
 

--------------------------------------------------------------------------------



shall be subject to Lender’s reasonable approval and shall not be modified,
superseded or terminated in any respect without Lender’s prior written
reasonable approval.

11.3    NO THIRD PARTIES BENEFITED. No person other than Lender, Borrower and
Guarantor and their respective permitted successors and assigns shall have any
right of action under any of the Loan Documents.

11.4    NOTICES.
(a)
General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
electronic mail transmission). All such written notices shall be mailed
(registered or certified) or delivered to the applicable address, or (subject to
subsection (c) below) electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i)
if to Borrower or Guarantor, to the address, electronic mail address or
telephone number specified for such Person on Schedule 11.4 or to such other
address, electronic mail address or telephone number as shall be designated by
such party in a notice to the other parties; and

(ii)
if to Lender, to the address, electronic mail address or telephone number
specified for Lender on Schedule 11.4 or to such other address, electronic mail
address or telephone number as shall be designated by Lender in a notice to
Borrower.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) intentionally omitted; and (D)
if delivered by electronic mail (which form of delivery is subject to the
provisions of subsection (c) below), when delivered. In no event shall a
voicemail message be effective as a notice, communication or confirmation
hereunder. Any party shall have the right to change its address for notice
hereunder to any other location within the continental United States by giving
thirty (30) days’ notice to the other parties in the manner set forth above.
(b)
Effectiveness of Email Documents and Signatures. Loan Documents may be
transmitted and/or signed by electronic mail. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually-signed originals and shall be binding on Borrower and
Lender. Lender may also require that any such documents and signatures be
confirmed by a manually-signed original thereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
electronically mailed document or signature.

(c)
Reliance by Lender. Lender shall be entitled to rely and act upon any notices
given by or on behalf of Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof, so long as, in each
case, such notice is issued by an authorized officer or other authorized person
of Borrower or by a person reasonably believed in good faith



LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
35
 

--------------------------------------------------------------------------------



by Lender to be an authorized officer or other authorized person of Borrower.
Borrower shall indemnify Lender from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of Borrower. All telephonic notices to and other communications
with Lender may be recorded by Lender, and each of the parties hereto hereby
consents to such recording.

11.5    Intentionally omitted.

11.6    ACTIONS. Borrower agrees that Lender, in exercising the rights, duties
or liabilities of Lender or Borrower under the Loan Documents, upon the
occurrence and during the continuation of a Default, may commence, appear in or
defend any action or proceeding purporting to affect any Property or the Loan
Documents, and Borrower shall immediately reimburse Lender upon demand for all
reasonable such expenses so incurred or paid by Lender, including, without
limitation, reasonable attorneys’ fees and expenses and court costs; provided
that Section 11.10 shall apply with respect to disputes between Lender and
Borrower.

11.7    RIGHT OF CONTEST. Borrower or Tenant may contest in good faith any
claim, demand, levy or assessment by any person other than Lender which would
constitute a Default if Borrower or Tenant pursues the contest diligently, in a
manner which Lender determines is not prejudicial to Lender, and does not impair
the rights of Lender under any of the Loan Documents or the Collateral.
Borrower’s compliance with this Section 11.7 shall operate to prevent such
claim, demand, levy or assessment from becoming a Default.

11.8    RELATIONSHIP OF PARTIES. The relationship of Borrower and Lender under
the Loan Documents is, and shall at all times remain, solely that of borrower
and lender, and Lender neither undertakes nor assumes any responsibility or duty
to Borrower or to any third party with respect to any Property, except as
expressly provided in this Agreement and the other Loan Documents.

11.9    DELAY OUTSIDE LENDER’S CONTROL. Lender or Borrower shall not be liable
in any way to the other Party or any third party for Lender’s or Borrower’s
failure to perform or delay in performing under the Loan Documents (and Lender
or Borrower may suspend or terminate all or any portion of Lender’s or
Borrower’s obligations under the Loan Documents, as the case may be) if such
failure to perform or delay in performing results directly or indirectly from,
or is based upon, the action, inaction, or purported action, of any Governmental
Authority, or because of war, rebellion, insurrection, strike, lockout, boycott
or blockade (whether presently in effect, announced or in the sole judgment of
Lender deemed probable), or from any Act of God or other cause or event beyond
Lender’s or Borrower’s control, as the case may be.

11.10    ATTORNEYS’ FEES AND EXPENSES; ENFORCEMENT. If any attorney is engaged
by Lender to enforce or defend any provision of this Agreement and any of the
other Loan Documents, or as a consequence of any Default under the Loan
Documents, with or without the filing of any legal action or proceeding, and
including, without limitation, any fees and expenses incurred in any bankruptcy
proceeding of Borrower or Guarantor, then Borrower shall immediately pay, or
cause Guarantor to immediately pay, to Lender, upon demand, the amount of all
reasonable attorneys’ fees and expenses and all reasonable costs incurred by
Lender in connection therewith, together with interest thereon from the date of
such demand until paid at the rate of interest applicable to the principal
balance of the Note as specified therein, so long as such defense or enforcement
action is successful; provided that, if any action is commenced in connection
with any of the foregoing, the party who is determined to be the prevailing
party in such action shall be entitled to be paid, and the non-prevailing party
shall pay to the prevailing party, reasonable attorneys’ fees and costs as fixed
by the court.


LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
36
 

--------------------------------------------------------------------------------




11.11    IMMEDIATELY AVAILABLE FUNDS. Unless otherwise expressly provided for in
this Agreement, all amounts payable by Borrower to Lender shall be payable only
in United States currency in immediately available funds.

11.12    LENDER’S CONSENT. Wherever in this Agreement there is a requirement for
Lender’s consent and/or a document to be provided or an action taken “to the
satisfaction of Lender”, it is understood by such phrase that Lender shall
exercise its consent, right or judgment in a reasonable manner given the
specific facts and circumstances applicable at the time.

11.13    LOAN SALES AND PARTICIPATION; DISCLOSURE OF INFORMATION.
(a)
Borrower hereby acknowledges that Lender, in one or more transactions may, at no
cost to Borrower or Guarantor, and subject to Borrower’s and Guarantor’s prior
written consent, such consent not to be unreasonably withheld, conditioned or
delayed (unless a Default has occurred and is continuing in which event no such
consent shall be required) (a) sell or otherwise transfer the Loan or any
portion thereof one or more times (excluding selling or assigning its duties,
rights or obligations hereunder or under any Loan Document in whole, or in part,
to a servicer) and (b) syndicate or otherwise sell participation interests in
the Loan one or more times (the transactions referred to in clauses (a) and (b)
above, each a “Secondary Market Transaction” and collectively “Secondary Market
Transactions”). Lender may disseminate to any actual or potential purchasers,
assignees or participants (and to any investment banking firms, rating agencies,
accounting firms, law firms and other third party advisory firms and investors
involved with the Loan and the Loan Documents or the applicable sale, assignment
or participation) all documents and financial and other information then
possessed by or known to Lender with respect to: (a) each Property and its
operation; and (b) any party connected with the Loan, subject to the provisions
of Section 11.13(b); provided that, the dissemination of any financial or other
information with respect to Borrower or Guarantor by Lender shall be subject to
Borrower’s or Guarantor’s prior written consent at all times (which may be
provided or withheld at Borrower’s or Guarantor’s sole discretion). Borrower
shall, within thirty (30) days after request by Lender, deliver to Lender an
estoppel certificate for the benefit of Lender and any other party designated by
Lender verifying the status and terms of the Loan, in form and content
satisfactory to Lender. Lender shall pay all Borrower’s and Guarantor’s
reasonable costs and expenses incurred in connection with any Secondary Market
Transaction.

(b)
Notwithstanding the foregoing as contained in Section 11.13(a) above, or any
provision of any other Loan Document, Lender agrees (i) to maintain the
confidentiality of the Information (as defined below) and (ii) to use such
Information exclusively for the purposes of administering and enforcing its
rights under the Loan Documents (the “Permitted Use”), except that Information
may be disclosed (A) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and its Permitted Use, and
instructed to keep such Information confidential and to use it only for
Permitted Uses), (B) to the extent requested by any regulatory authority having
authority over such Person (including any internal or external self-regulatory
authority), (C) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (D) to any other party hereto, provided
that information regarding Guarantor may not be disclosed to Tenant or Lease
Guarantor, (E) in connection with the exercise of any remedies hereunder or
under



LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
37
 

--------------------------------------------------------------------------------



any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document the enforcement of rights hereunder or thereunder,
(F) subject to Borrower and Guarantor’s prior written consent (unless a Default
has occurred and is continuing in which event no such consent shall be required,
except with respect to disclosure of any financial and other information with
respect to Guarantor by Lender, which shall be subject to Guarantor’s prior
written consent at all times) and an agreement containing provisions
substantially the same as those of this Section, to any purchaser, participant,
or assignee acquiring a portion of the Loan in accordance with Section 11.13(a),
or any prospective purchaser, participant, or assignee (it being understood and
agreed that in no event shall any Information be disclosed by Lender to any
person that is a competitor of Borrower, Guarantor, Tenant and/or Lease
Guarantor, or any of them), (G) with the consent of Borrower and/or Guarantor or
(H) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to Lender on a
nonconfidential basis from a source (other than Borrower or Guarantor) that did
not result from the breach of a confidentiality provision with Borrower and
Guarantor.
(c)
For purposes of this Section, “Information” means all information received from
Borrower or Guarantor or any other Person, relating to Borrower, Guarantor,
Tenant or any direct or indirect owner or manager of Borrower, Guarantor or
Tenant (a “Guarantor Party”), other than any such information that is available
to Lender on a non-confidential basis prior to disclosure by Borrower or a
Guarantor Party or such Person. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

(d)
In connection with any such sale or assignment referenced in Section 11.13(a),
as reasonably requested by Lender, Borrower shall enter into such administrative
amendments to the this Agreement and the other Loan Documents as necessary to
facilitate any such sale or assignment by Lender and to provide for Lender to
act as administrative agent on behalf of the holders of the Loans after giving
effect to such sales or assignments.

(e)
The provisions of this Section 11.13 shall control over any contrary or
inconsistent provision in any other Loan Document.


11.14    TAX SERVICE. Lender is authorized to secure, at Borrower’s reasonable
expense, a tax service contract with a third party vendor which shall provide
tax information on the Properties satisfactory to Lender.

11.15    AUTHORIZATION TO FILE FINANCING STATEMENTS. Borrower hereby authorizes
Lender to file on behalf of itself, at any time on or after the Effective Date,
appropriate uniform commercial code financing statements (in the form agreed
upon with Borrower in connection with the closing of the Loan) in such
jurisdictions and offices as Lender deems necessary or appropriate in connection
with the anticipated perfection of a security interest in any and all personal
property part of the Collateral as same relate to the Property. If for any
reason the Loan is not consummated or upon Borrower’s satisfaction in full of
all of its obligations to Lender, Lender will cause the termination of such
financing statements upon Lender’s receipt of written request from Borrower.


LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
38
 

--------------------------------------------------------------------------------




11.16    ADVERTISING. In connection with the Loan, Borrower hereby agrees that
Lender and its affiliated entities, including, Wells Fargo & Company and its
subsidiaries may publicly identify details of the Loan in their respective
advertising and public communications of all kinds, including, but not limited
to, press releases, direct mail, newspapers, magazines, journals, e-mail or
Internet advertising or communications; provided, however, that any such
advertising shall be at no cost to Borrower and shall be subject to Borrower’s
prior written consent (not to be unreasonably withheld, conditioned or delayed).

11.17    DISBURSEMENT OF LOAN PROCEEDS; LIMITATION OF LIABILITY. Borrower
authorizes Lender to disburse the Loan Proceeds, after deducting any and all
fees owed by Borrower to Lender in connection with the Loan and pursuant to the
terms of this Agreement and the other Loan Documents, to the Title Company. With
respect to such disbursement, Borrower understands and agrees that Lender shall
not accept responsibility for errors, acts or omissions of others, including,
without limitation, the Title Company, any other escrow company, other banks,
communications carriers or clearinghouses through which the transfer of Loan
Proceeds may be made or through which Lender receives or transmits information,
and no such entity shall be deemed to be an agent of Lender. As a consequence,
Lender shall not be liable to Borrower for any actual (whether direct or
indirect), consequential or punitive damages which may arise with respect to the
disbursement of Loan Proceeds once the Loan Proceeds have been disbursed to the
Title Company, whether or not (a) any claim for such damages is based on tort or
contract, or (b) either Lender or Borrower knew or should have known of the
likelihood of such damages in any situation, except in any case caused by the
gross negligence or willful misconduct of Lender.

11.18    WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (a) ARISING UNDER THE LOAN DOCUMENTS, INCLUDING, WITHOUT
LIMITATION, ANY PRESENT OR FUTURE MODIFICATION THEREOF OR (b) IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THE LOAN DOCUMENTS (AS NOW OR HEREAFTER MODIFIED) OR
ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION IS NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE PARTIES HERETO TO THE WAIVER OF ANY RIGHT THEY MIGHT OTHERWISE
HAVE TO TRIAL BY JURY.

11.19    SEVERABILITY. If any provision or obligation under this Agreement and
the other Loan Documents shall be determined by a court of competent
jurisdiction to be invalid, illegal or unenforceable, that provision shall be
deemed severed from the Loan Documents and the validity, legality and
enforceability of the remaining provisions or obligations shall remain in full
force as though the invalid, illegal, or unenforceable provision had never been
a part of the Loan Documents, provided, however, that if the rate of interest or
any other amount payable under the Note or this Agreement or any other Loan
Document, or the right of collectability therefor, are declared to be or become
invalid, illegal or unenforceable, each Lender’s obligations to make advances
under the Loan Documents shall not be enforceable by Borrower.

11.20    TAX FORMS.


LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
39
 

--------------------------------------------------------------------------------



(a)
Intentionally Omitted.

(b)
If Lender is a “United States person” within the meaning of Section 7701(a)(30)
of the Code, it shall deliver to Borrower two duly signed completed copies of
IRS Form W‑9 or any successor form required to establish an exemption from
back-up withholding imposed by the Code prior to the receipt of payments
hereunder or upon accepting an assignment of an interest herein, and from time
to time thereafter as requested by Borrower. Lender shall promptly notify
Borrower of any change in circumstances which would modify or render invalid any
IRS Form W-9 previously delivered to Borrower.

(a)
Lender shall deliver to Borrower at the time or times prescribed by law and at
such time or times reasonably requested by Borrower such documentation
prescribed by applicable law (including as prescribed by Code Section
1471(b)(3)(C)(i)) and such additional documentation reasonably requested by
Borrower as may be necessary for Borrower to comply with its obligations under
FATCA and to determine that Lender has complied with Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from payments to Lender
under any Loan Document.

(b)
To the extent determined by Borrower to be required by applicable law, Borrower
may withhold from any interest, fees or other payment, or deemed payment, to
Lender an amount equivalent to any applicable withholding tax (and in no event
shall Borrower be liable to Lender for any taxes, withholdings or similar
charges applicable with respect to any amount payable to Lender pursuant to the
Loan Documents). If, due solely to Lender’s failure to comply with the
provisions of Section 11.20(a), (b) or (c), as applicable to Lender, any
Governmental Authority asserts that Borrower did not properly withhold or backup
withhold, as the case may be, any tax or other amount from payments made to or
for the account of Lender, then Lender shall indemnify Borrower therefor, as the
case may be, including all penalties and interest, any taxes imposed by any
jurisdiction on the amounts payable to Borrower or its members, as the case may
be, under this Section, and costs and expenses (including reasonable attorney’s
fees and expenses) of Borrower, as the case may be. Lender shall be responsible
to Borrower pursuant to this Section with respect to any payments made by Lender
to its participants. The obligation of Lender under this Section shall survive
the assignment of rights by, or the replacement of, Lender, and the repayment,
satisfaction or discharge of all Obligations under any Loan Document.


11.21    SUCCESSORS AND ASSIGNS. Except as otherwise expressly provided under
the terms and conditions of this Agreement, the terms and conditions of this
Agreement and the other Loan Documents shall bind and inure to the benefit of
the successors and assigns of the parties hereto and thereto.

11.22    AMENDMENTS; ETC. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by
Borrower therefrom shall be effective unless in writing signed by Lender and
Borrower, and each such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

11.23    TIME. Time is of the essence of each and every term of this Agreement.

11.24    HEADINGS. All article, section or other headings appearing in this
Agreement and any of the other Loan Documents are for convenience of reference
only and shall be disregarded in construing this Agreement and any of the other
Loan Documents.


LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
40
 

--------------------------------------------------------------------------------




11.25    GOVERNING LAW; JURISDICTION.
(a)
THE PARTIES AGREE THAT THE STATE OF NEW YORK HAS A SUBSTANTIAL RELATIONSHIP TO
THE PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL
RESPECTS, INCLUDING MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS
AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE AND ANY APPLICABLE LAW OF THE UNITED
STATES OF AMERICA, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY
THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE
VALIDITY AND THE ENFORCEABILITY OF ALL LOAN DOCUMENTS AND THE LOAN EVIDENCED
HEREBY. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY
AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER
JURISDICTION GOVERNS THIS AGREEMENT AND THE NOTE, AND THIS AGREEMENT AND THE
NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK PURSUANT TO § 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

(b)
ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT OF
OR RELATING TO THIS AGREEMENT SHALL BE INSTITUTED IN ANY FEDERAL OR STATE COURT
IN NEW YORK COUNTY, NEW YORK, AND EACH PARTY HERETO WAIVES ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION
OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. NOTHING IN THIS AGREEMENT
OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.


11.26    INTEGRATION; INTERPRETATION. The Loan Documents contain or expressly
incorporate by reference the entire agreement of the parties with respect to the
matters contemplated therein and supersede all prior negotiations or agreements,
written or oral. The Loan Documents shall not be modified except by written
instrument executed by all parties. Any reference to the Loan Documents includes
any amendments, renewals or extensions now or hereafter approved by Lender in
writing.

11.27    COUNTERPARTS. To facilitate execution, this document may be executed in
as many counterparts as may be convenient or required. It shall not be necessary
that the signature of, or on behalf of, each party, or that the signature of all
persons required to bind any party, appear on each counterpart. All counterparts
shall collectively constitute a single document. It shall not be necessary in
making proof of this document to produce or account for more than a single
counterpart containing the respective signatures of, or on behalf of, each of
the parties hereto. Any signature page to any counterpart may be detached from
such counterpart without impairing the legal effect of the signatures thereon
and thereafter attached to another counterpart identical thereto except having
attached to it additional signature pages.


LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
41
 

--------------------------------------------------------------------------------




11.28    NO USURY. Borrower and Lender intend at all times to comply with
applicable state law or applicable United States federal law (to the extent that
it permits Lender to contract for, charge, take, reserve or receive a greater
amount of interest than under state law) and that this Section 11.28 shall
control every other agreement in the Loan Documents. If the applicable law
(state or federal) is ever judicially interpreted so as to render usurious any
amount called for under the Note or any other Loan Document, or contracted for,
charged, taken, reserved or received with respect to Borrower’s Obligations or
if a Secured Party’s exercise of the option to accelerate the maturity of the
Loan or any prepayment by Borrower results in Borrower having paid any interest
in excess of that permitted by applicable law, then it is Borrower’s and such
Secured Party’s express intent that all excess amounts theretofore collected by
such Secured Party shall be credited against the unpaid principal of the Loan
and other portions of the Obligations not constituting interest (or, if the
Loan, and all other portions of the Obligations not constituting interest have
been or would thereby be paid in full, refunded to Borrower), and the provisions
of the Loan Documents immediately be deemed reformed and the amounts thereafter
collectible thereunder reduced, without the necessity of the execution of any
new document, so as to comply with applicable law, but so as to permit the
recovery of the fullest amount otherwise called for thereunder. All sums paid or
agreed to be paid to Lender for the use, forbearance or detention of the Loan
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term of the Loan until payment
in full so that the rate or amount of interest on account of the Obligations
does not exceed the maximum lawful rate from time to time in effect and
applicable to the Obligations for so long as the Obligations are outstanding.
Notwithstanding anything to the contrary contained in any Loan Document, it is
not the intention of any Secured Party to accelerate the maturity of any
interest that has not accrued at the time of such acceleration or to collect
unearned interest at the time of such acceleration.

11.29    BRING DOWN OF REPRESENTATIONS; SURVIVAL OF WARRANTIES; CUMULATIVE.
Borrower hereby covenants and agrees to execute and deliver, at such time and
from time to time, as required by Lender, such agreements, documents,
instruments, estoppels, consents or certificates as Lender may, from time to
time, reasonably request, including certificates reaffirming the representations
and covenants of Borrower hereunder as if made on the date of any such
reaffirmation (with exceptions as the facts and circumstances at such time may
warrant). All representations and warranties contained in this Agreement and in
any of the other Loan Documents shall survive the execution and delivery of this
Agreement and shall be deemed to have been made again to Lender on the date of
such compliance certificate (with exceptions as the facts and circumstances at
such time may warrant), and each additional borrowing or other credit
accommodation hereunder and shall be conclusively presumed to have been relied
on by Lender regardless of any investigation made or information possessed by
Lender. The representations and warranties set forth herein shall be cumulative
and in addition to any other representations or warranties which Borrower shall
now or hereafter give, or cause to be given, to Lender.

11.30    EXHIBITS AND SCHEDULES. All exhibits and schedules attached to this
Agreement are incorporated herein by reference, as if set forth in full herein.
[Signature pages follow]






LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
42
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Borrower and Lender have executed this Agreement as of the
date appearing on the first page of this Agreement.
 
LENDER:
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
By:
/s/ Stephen Leon
 
Name:
Stephen Leon
 
Title:
Managing Director
Lender’s Address:
WELLS FARGO BANK,
NATIONAL ASSOCIATION
1808 Aston Avenue, Suite 250
Carlsbad, California 92008
Attn.: Loan Administration
Telephone: (760) 918-2700 



 
 
With a copy to:
Moore & Van Allen PLLC
100 North Tryon Street, Suite 4700
Charlotte, North Carolina 28202
Attn: Timothy W. Corrigan
Telephone: (704) 331-1019 

 
 

[Signatures continue on next page]


LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
SIGNATUE PAGE
 

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Borrower and Lender have executed this Agreement as of the
date appearing on the first page of this Agreement.
 
BORROWER:
 
 
 
 
NEW PRIVATE RESTAURANT PROPERTIES, LLC,
a Delaware limited liability company
 
 
 
 
By:
/s/ Michael A’Hearn
 
Name:
Michael A’Hearn
 
Title:
Vice President and Treasurer
Borrower’s Address:
New Private Restaurant Properties, LLC 
2202 N. West Shore Boulevard, Suite 500
Tampa, Florida 33607
Attn: Mike A’Hearn
Telephone: (813) 282-1225 


 
 
With a copy to:
Buchanan Ingersoll & Rooney PC 
401 E. Jackson Street, Suite 2400 
Tampa, Florida 33602-5236
Attn: Jeffrey C. Shannon
Telephone: (813) 222-1122
 
 



LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
SIGNATUE PAGE
 

--------------------------------------------------------------------------------




EXHIBIT A

LIST OF PROPERTIES AND ALLOCATED LOAN AMOUNTS


 
Unit #
Brand
Address
City
ST
Allocated Loan
Amount
 
 
1264
OBS
2925 Ross Clark Drive
Dothan
AL
[***]
 
 
317
OBS
2600 E. Lucky Lane
Flagstaff
AZ
[***]
 
 
311
OBS
5605 W. Bell Road
Glendale
AZ
[***]
 
 
314
OBS
1650 South Clearview
Mesa
AZ
[***]
 
 
5301
CIG
1740 South Clearview
Mesa
AZ
[***]
 
 
326
OBS
1860 E. McKellips Road
Mesa
AZ
[***]
 
 
325
OBS
99 South Highway 92
Sierra Vista
AZ
[***]
 
 
613
OBS
807 E. Harmony Road
Fort Collins
CO
[***]
 
 
616
OBS
988 Dillon Road
Louisville
CO
[***]
 
 
2014/6052
OBS/CIG
1203-1205 Townsgate Court
Plant City
FL
[***]
 
 
1029
OBS
5710 Oakley Boulevard
Wesley Chapel
FL
[***]
 
 
2001
FPS
4322 W. Boy Scout Blvd.
Tampa
FL
[***]
 
 
1030
OBS
9773 San Jose Boulevard
Jacksonville
FL
[***]
 
 
1036
OBS
861 W. 23rd Street
Panama City
FL
[***]
 
 
6015
CIG
801 Providence Road
Brandon
FL
[***]
 
 
6020
CIG
3530 Tyrone Boulevard
Saint Petersburg
FL
[***]
 
 
1002
CIG
4320 N. Tamiami Trail
Naples
FL
[***]
 
 
2017/6048
OBS/CIG
11902-11950 Sheldon Road
Tampa
FL
[***]
 
 
6006
CIG
2501 University Drive
Coral Springs
FL
[***]
 
 
1022
OBS
3215 SW College Road
Ocala
FL
[***]
 
 
1023
OBS
11308 N. 56th Street
Temple Terrace
FL
[***]
 
 
1061
OBS
180 Hickman Drive
Sanford
FL
[***]
 
 
1024
OBS
6390 N. Lockwood Ridge Rd
Sarasota
FL
[***]
 
 
1026
OBS
1481 Tamiami Trail
Port Charlotte
FL
[***]
 
 
1033
OBS
1775 Wells Road
Orange Park
FL
[***]
 
 
1025
OBS
170 Cypress Gardens Blvd.
Winter Haven
FL
[***]
 
 
6007
CIG
60 Palmetto Avenue
Merritt Island
FL
[***]
 
 
2015
OBS
2225 Highway 44 West
Inverness
FL
[***]
 
 
1028
OBS
4905 Commercial Way
Spring Hill
FL
[***]
 



Portions of this Exhibit marked by [***] have been omitted pursuant to a
Confidential Treatment Request and filed separately with the Securities and
Exchange Commission


LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
EXHIBIT A - PAGE 1
 

--------------------------------------------------------------------------------



 
1063
OBS
9600 U.S. Highway 441
Leesburg
FL
[***]
 
 
1001
CIG
12990 S. Cleveland Avenue
Fort Myers
FL
[***]
 
 
6029
CIG
1285 US Highway 1
Vero Beach
FL
[***]
 
 
1008
CIG
2700 SE Federal Highway
Stuart
FL
[***]
 
 
6035
CIG
910 3rd Street SW
Winter Haven
FL
[***]
 
 
6013
CIG
4829 S. Florida Avenue
Lakeland
FL
[***]
 
 
1027
OBS
1642 NE Pine Island Road
Cape Coral
FL
[***]
 
 
1101
CIG
3913 River Place Drive
Macon
GA
[***]
 
 
1122
OBS
145 Celebration Drive
Suwanee
GA
[***]
 
 
1121
OBS
1188 Dogwood Drive
Conyers
GA
[***]
 
 
1120
OBS
6331 Douglas Boulevard
Douglasville
GA
[***]
 
 
1119
OBS
810 Ernest Barrett Pkwy.
Kennesaw
GA
[***]
 
 
1102
CIG
1160 Ernest Barrett Pkwy.
Kennesaw
GA
[***]
 
 
1133
OBS
11196 Abercorn Street
Savannah
GA
[***]
 
 
1108
CIG
1887 Mount Zion Road
Morrow
GA
[***]
 
 
1134
OBS
823 N. Westover Boulevard
Albany
GA
[***]
 
 
1123
OBS
655 Dawsonville Highway
Gainesville
GA
[***]
 
 
1135
OBS
1824 Club House Drive
Valdosta
GA
[***]
 
 
1125
OBS
3 Reinhardt College Pkwy.
Canton
GA
[***]
 
 
1614
OBS
4500 Southern Hills Drive
Sioux City
IA
[***]
 
 
1611
OBS
3939 1st Avenue SE
Cedar Rapids
IA
[***]
 
 
1416
OBS
15608 S. Harlem Avenue
Orland Park
IL
[***]
 
 
1414
OBS
2855 W. Ogden Avenue
Naperville
IL
[***]
 
 
1418
OBS
6007 E. State Street
Rockford
IL
[***]
 
 
1452
OBS
2402 N. Prospect Avenue
Champaign
IL
[***]
 
 
1518
OBS
3660 State Road 26
Lafayette
IN
[***]
 
 
1520
OBS
2315 Post Drive
Indianapolis
IN
[***]
 
 
1521
OBS
3730 S. Reed Road
Kokomo
IN
[***]
 
 
1516
OBS
3201 W. 3rd Street
Bloomington
IN
[***]
 
 
1715
OBS
233 S. Ridge Road
Wichita
KS
[***]
 
 
1851
OBS
3260 Scottsville Road
Bowling Green
KY
[***]
 
 
1813
OBS
6520 Signature Drive
Louisville
KY
[***]
 
 
1971
OBS
3217 S. MacArthur Drive
Alexandria
LA
[***]
 
 
1951
OBS
305 W. Constitution
West Monroe
LA
[***]
 



Portions of this Exhibit marked by [***] have been omitted pursuant to a
Confidential Treatment Request and filed separately with the Securities and
Exchange Commission


LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
EXHIBIT A - PAGE 2
 

--------------------------------------------------------------------------------



 
1914
OBS
60 Park Place Drive
Covington
LA
[***]
 
 
1912
OBS
830 E. I-10 Service Road
Slidell
LA
[***]
 
 
1961
OBS
2715 Village Lane
Bossier City
LA
[***]
 
 
6903
CIG
2010 Kaliste Saloom Road
Lafayette
LA
[***]
 
 
2139
OBS
4420 Long Gate Parkway
Ellicott City
MD
[***]
 
 
7101
CIG
4430 Long Gate Parkway
Ellicott City
MD
[***]
 
 
2321
OBS
1501 Boardman Road
Jackson
MI
[***]
 
 
2326
OBS
7873 Conference Center Dr
Brighton
MI
[***]
 
 
2320
OBS
1515 W. 14 Mile Road
Madison Heights
MI
[***]
 
 
2325
OBS
6435 Dixie Highway
Clarkston
MI
[***]
 
 
2319
OBS
2468 Tittabawassee Road
Saginaw
MI
[***]
 
 
2315
OBS
3650 28th Street SE
Kentwood
MI
[***]
 
 
2415
OBS
5723 Bishop Avenue
Inver Grove Heights
MN
[***]
 
 
2411
OBS
8880 Springbrook Drive NW
Coon Rapids
MN
[***]
 
 
2619
OBS
3110 E. 36th Street
Joplin
MO
[***]
 
 
4120
OBS
1319 River Point Road
Rock Hill
NC
[***]
 
 
3453
OBS
210 Gateway Boulevard
Rocky Mount
NC
[***]
 
 
3447
OBS
505 Highland Oaks Drive
Winston-Salem
NC
[***]
 
 
3458
OBS
8280 Valley Boulevard
Blowing Rock
NC
[***]
 
 
3446
OBS
3500 Mount Moriah Road
Durham
NC
[***]
 
 
3464
OBS
223 Wintergreen Drive
Lumberton
NC
[***]
 
 
3452
OBS
100 Southern Road
Southern Pines
NC
[***]
 
 
3448
OBS
501 N. New Hope Road
Gastonia
NC
[***]
 
 
3451
OBS
256 E. Parris Avenue
High Point
NC
[***]
 
 
3460
OBS
250 Mitchelle Drive
Hendersonville
NC
[***]
 
 
3402
CIG
10408 E Independence Blvd
Matthews
NC
[***]
 
 
3450
OBS
606 SW Greenville Blvd.
Greenville
NC
[***]
 
 
3420
CIG
4821 Capital Boulevard
Raleigh
NC
[***]
 
 
3114
OBS
1397 U.S. Route 9 North
Old Bridge
NJ
[***]
 
 
3110
OBS
230 Lake Drive East
Cherry Hill
NJ
[***]
 
 
3102
CIG
500 Route 38 East
Maple Shade
NJ
[***]
 
 
3220
OBS
7380 S. Las Vegas Blvd.
Las Vegas
NV
[***]
 
 
3214
OBS
8671 W. Sahara Avenue
Las Vegas
NV
[***]
 
 
3217
OBS
2625 W. Craig Road
North Las Vegas
NV
[***]
 
 
3633
OBS
6950 Ridge Road
Parma
OH
[***]
 



Portions of this Exhibit marked by [***] have been omitted pursuant to a
Confidential Treatment Request and filed separately with the Securities and
Exchange Commission


LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
EXHIBIT A - PAGE 3
 

--------------------------------------------------------------------------------



 
3658
OBS
6800 Miller Lane
Butler Township
OH
[***]
 
 
3662
OBS
930 Interstate Drive
Findlay
OH
[***]
 
 
3635
OBS
24900 Sperry Drive
Westlake
OH
[***]
 
 
3715
OBS
860 N. Interstate Drive
Norman
OK
[***]
 
 
3917/8908
OBS/CIG
100 North Pointe Blvd.
Lancaster
PA
[***]
 
 
3951
OBS
9395 McKnight Road
Pittsburgh
PA
[***]
 
 
3952
OBS
100 Sheraton Drive
Altoona
PA
[***]
 
 
3915
OBS
3527 N. Union Deposit Rd.
Harrisburg
PA
[***]
 
 
4119
OBS
110 Dunbarton Drive
Florence
SC
[***]
 
 
4123
OBS
1721 U.S. Highway 17 North
North Myrtle Beach
SC
[***]
 
 
4117
OBS
110 Interstate Boulevard
Anderson
SC
[***]
 
 
4118
OBS
7611 Two Notch Road
Columbia
SC
[***]
 
 
4124
OBS
2480 Broad Street
Sumter
SC
[***]
 
 
4122
OBS
454 Bypass 72 NW
Greenwood
SC
[***]
 
 
4320
OBS
1968 Old Fort Parkway
Murfreesboro
TN
[***]
 
 
4350
OBS
536 Paul Huff Parkway
Cleveland
TN
[***]
 
 
4319
OBS
2790 Wilma Rudolph Blvd.
Clarksville
TN
[***]
 
 
4318
OBS
1390 Interstate Drive
Cookeville
TN
[***]
 
 
4324
OBS
1125 Franklin Road
Lebanon
TN
[***]
 
 
9301
CIG
324 N. Peter's Road
Knoxville
TN
[***]
 
 
4462
OBS
2314 W. Loop 250 North
Midland
TX
[***]
 
 
4429
OBS
4205 South IH 35
San Marcos
TX
[***]
 
 
4463
OBS
7101 W. Interstate Hwy 40
Amarillo
TX
[***]
 
 
4401
CIG
11339 Katy Freeway
Houston
TX
[***]
 
 
4406
CIG
25665 Interstate 45 North
The Woodlands
TX
[***]
 
 
4404
CIG
2335 Highway 6
Sugar Land
TX
[***]
 
 
4473
OBS
4505 Sherwood Way
San Angelo
TX
[***]
 
 
4405
CIG
12507 W. Interstate 10
San Antonio
TX
[***]
 
 
4466
OBS
300 South I-35 East
Denton
TX
[***]
 
 
4454
OBS
3903 Towne Crossing Blvd.
Mesquite
TX
[***]
 
 
4461
OBS
2211 S. Stemmons Freeway
Lewisville
TX
[***]
 
 
4464
OBS
4015 South Loop 289
Lubbock
TX
[***]
 
 
4422
OBS
11600 Research Boulevard
Austin
TX
[***]
 



Portions of this Exhibit marked by [***] have been omitted pursuant to a
Confidential Treatment Request and filed separately with the Securities and
Exchange Commission


LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
EXHIBIT A - PAGE 4
 

--------------------------------------------------------------------------------



 
4474
OBS
4142 Ridgemont Drive
Abilene
TX
[***]
 
 
4470
OBS
11875 Gateway West
El Paso
TX
[***]
 
 
4478
OBS
13265 South Freeway
Fort Worth
TX
[***]
 
 
4467
OBS
501 East Loop 281
Longview
TX
[***]
 
 
4469
OBS
2701 E. Central Texas Expwy
Killeen
TX
[***]
 
 
4424
OBS
2060 I-10 South
Beaumont
TX
[***]
 
 
4403
CIG
11590 Research Boulevard
Austin
TX
[***]
 
 
4418
OBS
2102 South Texas Avenue
College Station
TX
[***]
 
 
4717
OBS
1101 Seminole Trail
Charlottesville
VA
[***]
 
 
4716
OBS
7917 W. Broad Street
Richmond
VA
[***]
 
 
4758
OBS
295 Peppers Ferry Road
Christiansburg
VA
[***]
 
 
4756
OBS
3026 Richmond Road
Williamsburg
VA
[***]
 
 
4724
OBS
261 University Boulevard
Harrisonburg
VA
[***]
 
 
4762
OBS
3121 Albert Lankford Dr.
Lynchburg
VA
[***]
 
 
4813
OBS
311 Hampton Court
Onalaska
WI
[***]
 
 
4961
OBS
111 Hylton Lane
Beckley
WV
[***]
 
 
 
 
 
 
 
300,000,000.00
 







Portions of this Exhibit marked by [***] have been omitted pursuant to a
Confidential Treatment Request and filed separately with the Securities and
Exchange Commission


LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
EXHIBIT A - PAGE 5
 

--------------------------------------------------------------------------------




EXHIBIT A-1

LIST OF UNENCUMBERED PROPERTIES








#
Unit #(a)
Unit #(b)
Address(b)
City
State
Brand
1
5305
75303
1060 N 54th St
Chandler
AZ
Carrabba's
2
602
70602
2815 Geyser Dr
Colorado Springs
CO
Carrabba's
3
6021
76021
2779 Capital Cr NE
Tallahassee
FL
Carrabba's
4
3403
73403
16408 Northcross Dr
Huntersville
NC
Carrabba's
5
3101
73101
4650 Route 42
Turnersville
NJ
Carrabba's
6
316
10316
1080 N 54th St
Chandler
AZ
Outback
7
614
10614
15 W Springer Dr
Littleton
CO
Outback
8
1522
11522
3401 N Granville Ave
Muncie
IN
Outback
9
1519
11519
7201 E Indiana St
Evansville
IN
Outback
10
1901
11901
2415 S Acadian Trwy
Baton Rouge
LA
Outback
11
3455
13455
2735 Longpine Road
Burlington
NC
Outback
12
3454
13454
16400 North Cross Drive
Huntersville
NC
Outback
13
3444
13444
302 S College Rd
Wilmington
NC
Outback
14
3463
13463
8338 Pineville-Matthews Rd
Pineville
NC
Outback
15
3116
13116
4600 Route 42
Turnersville
NJ
Outback
16
3117
13117
98 US Route 22 W
Green Brook
NJ
Outback
17
3120
13120
740 Route 130
Hamilton
NJ
Outback
18
3636
13636
820 N Lexington Springmill Rd
Ontario
OH
Outback
19
3716
13716
7206 Cache Rd
Lawton
OK
Outback
20
4121
14121
20 Hatton Place
Hilton Head
SC
Outback
21
4458
14458
15180 Addison Rd
Addison
TX
Outback
22
4456
14456
9049 Vantage Point Dr
Dallas
TX
Outback
23
4511
14511
1664 N Heritage Park Blvd
Layton
UT
Outback
24
5010
15010
229 Miracle Rd
Evansville
WY
Outback
25
1201
61201
18355 West Bluemound Road
Brookfield
WI
Bonefish
26
9407
69407
190 Partner Cr
Southern Pines
NC
Bonefish
27
6048
76048
11902 Sheldon Rd
Tampa
FL
Carrabba's
28
9410
79410
1550 I-10 South
Beaumont
TX
Carrabba's
29
6116
76116
2700 Chapel Hill Rd
Douglasville
GA
Carrabba's
30
4407
74407
502 W Bay Area Blvd
Webster
TX
Carrabba's
31
3461
13461
1020 E Innes St
Salisbury
NC
Outback
32
3462
13462
111 Howell Rd
New Bern
NC
Outback
33
1921
11921
1600 W Pinhook Dr
Lafayette
LA
Outback
34
1035
11035
1820 Raymond Diehl Rd
Tallahassee
FL
Outback
35
4210
14210
2411 S Carolyn Ave
Sioux Falls
SD
Outback



LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
EXHIBIT A-1 - PAGE 1
 

--------------------------------------------------------------------------------



36
1941
11941
2616 Derek Dr
Lake Charles
LA
Outback
37
4810
14810
279 Junction Rd
Madison
WI
Outback
38
1137
11137
3088 Watson Blvd
Warner Robins
GA
Outback
39
2420
12420
4255 Haines Rd
Hermantown
MN
Outback
40
4468
14468
4500 Franklin Ave
Waco
TX
Outback
41
4910
14910
790 Foxcroft Ave
Martinsburg
WV
Outback
42
4127
14127
945 Factory Shops Blvd
Gaffney
SC
Outback
43
605
70605
1212 Oakridge Dr
Fort Collins
CO
Carrabba's
44
8609
78609
1320 Boardman Polland Rd
Boardman Township
OH
Carrabba's
45
9802
79802
18375 Bluemound Rd
Brookfield
WI
Carrabba's
46
606
70606
2088 S Abilene St
Aurora
CO
Carrabba's
47
9414
79414
3400 N Central Exwy
Plano
TX
Carrabba's
48
6502
76502
4690 Southport Crossing Dr
Indianapolis
IN
Carrabba's
49
5302
75302
5646 W Bell Rd
Glendale
AZ
Carrabba's
50
9704
79704
5805 Trinty Pkwy
Centreville
VA
Carrabba's
51
601
70601
7401 W 92nd Ave Bldg 1
Westminster
CO
Carrabba's
52
8109
78109
903 Route 73 South
Evesham Township
NJ
Carrabba's
53
4455
14455
1031 SH 114 West
Grapevine
TX
Outback
54
4423
14423
12511 WE IH-10
San Antonio
TX
Outback
55
628
10628
1315 Dry Creek Rd
Longmont
CO
Outback
56
4457
14457
1509 N Central Exwy
Plano
TX
Outback
57
1410
11410
2005 River Oaks Dr
Calumet City
IL
Outback
58
4416
14416
20455 Katy Fwy
Katy
TX
Outback
59
619
10619
2066 S Abilene St
Aurora
CO
Outback
60
1412
11412
216 E Golf Rd
Schaumburg
IL
Outback
61
453
10453
2310 Sanders St
Conway
AR
Outback
62
5113
15113
2574 Camino Entrata
Santa Fe
NM
Outback
63
617
10617
2825 Geyser Dr
Colorado Springs
CO
Outback
64
1453
11453
3201 Horizon Dr
Springfield
IL
Outback
65
1424
11424
3241 Chicagoland Cr
Joliet
IL
Outback
66
1116
11116
3585 Atlanta Hwy
Athens
GA
Outback
67
3713
13713
3600 S Broadway
Edmond
OK
Outback
68
3215
13215
3645 S Virginia St
Reno
NV
Outback
69
3621
13621
401 W Dussel Rd
Maumee
OH
Outback
70
1450
11450
4390 Illinois St
Swansea
IL
Outback
71
455
10455
4509 W Poplar St
Rogers
AR
Outback
72
1060
11060
4845 S Kirkman Rd
Orlando
FL
Outback
73
312
10312
4871 E Grant Rd
Tucson
AZ
Outback
74
4426
14426
5552 Loop 410 NorthWest
San Antonio
TX
Outback
75
1419
11419
5652 Northridge Dr
Gurnee
IL
Outback
76
4728
14728
6821 Chital Dr
Midlothian
VA
Outback
77
612
10612
7065 Commerce Center Dr
Colorado Springs
CO
Outback
78
4510
14510
7770 S 1300 East
Sandy
UT
Outback
79
1550
11550
8117 Georgia St
Merrillville
IN
Outback
80
3640
13640
8595 Market St
Mentor
OH
Outback
81
3122
13122
901 Route 73 South
Evesham Township
NJ
Outback



LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
EXHIBIT A-1 - PAGE 2
 

--------------------------------------------------------------------------------



82
#N/A
68302
13905 Lakeside Circle
Sterling Heights
MI
Bonefish
83
#N/A
56302
13905 Lakeside Circle
Sterling Heights
MI
Cheeseburger
84
1716
11716
15430 S Rogers Rd
Olathe
KS
Outback
85
#N/A
88002
17508 Dona Michelle Drive
Tampa
FL
Selmon's
86
6402
36402
2840 Dallas Parkway
Plano
TX
Roy's
87
#N/A
55505
3830 South US Hwy 41
Indianapolis
IN
Cheeseburger
88
#N/A
54801
40 Geoffrey Drive
Newark
DE
Cheeseburger
89
3211
13211
4141 S Pecos Rd
Las Vegas
NV
Outback
90
#N/A
88001
4302 Boy Scout Blvd
Tampa
FL
Selmon's
91
3002
33002
4342 Boy Scout Blvd
Tampa
FL
Roy's
92
#N/A
55501
4670 Southport Crossings Drive
Indianapolis
IN
Cheeseburger
93
#N/A
55506
8301 Eagle Lake Drive
Evansville
IN
Cheeseburger
94
#N/A
55502
9770 Crosspoint Blvd
Fisher
IN
Cheeseburger
95
3213
13213
521 North Stephanie St (this is the relo address)
Henderson
NV
Outback
96
1411
11411
720 W Lake Cook Rd
Buffalo Grove
IL
Outback





LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
EXHIBIT A-1 - PAGE 3
 

--------------------------------------------------------------------------------




EXHIBIT B

LIST OF LOAN DOCUMENTS
The documents listed below and any amendments, modifications and supplements
thereto which have received the prior written consent of Lender, together with
any documents executed in the future that are approved by Lender and that recite
that they are “Loan Documents” for purposes of this Agreement, are collectively
referred to herein as the Loan Documents.
1.LOAN DOCUMENTS.
1.1
This Agreement;

1.2
Note;

1.3
Mortgages, one for each property described on Exhibit A attached hereto;

1.4
Assignment of Leases and Rents, one for each property described on Exhibit A
attached hereto;

1.5
State of Delaware Uniform Commercial Code - Financing Statement - Form UCC-1
(Borrower);

1.6
Negative Pledges, one for each Unencumbered Property described on Exhibit A-1
attached hereto;

1.7
Disclosure Agreement Regarding Representations, Covenants and Warranties;

1.8
Cash Management Agreement;

1.9
Payment Direction Letter;

1.10
Agreement Regarding Required Insurance;

1.11
Borrower’s Certification;

1.12
Certificate of Rent Roll;

1.13
Certification of Taxpayer Identification Number and Nonforeign Status;

1.14
Receipt and Use of Proceeds Certification;

1.15
Tenant’s Estoppel Certificate executed by Tenant; and

1.16
Subordination Agreement, Acknowledgment of Lease Assignment, Attornment and
Non-Disturbance Agreement (one for each Property) executed by Tenant.

2.LEGAL OPINIONS.
2.1
Local Counsel Enforceability Opinions (for each state where properties described
on Exhibit A attached hereto are located);



LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
EXHIBIT B - PAGE 1
 

--------------------------------------------------------------------------------



2.2
New York Enforceability Opinion;

2.3
Delaware Authorization and Execution Opinion; and

2.4
Delaware UCC Opinion.

3.ORGANIZATIONAL DOCUMENTS.
3.1
Certificate of Limited Liability Company of Borrower.

4.TITLE COMPANY DOCUMENTS.
4.1
Title Company Instruction Letter;

4.2
Closing Statement; and

4.3
Title Insurance Policies (one for each property described on Exhibit A).







LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
EXHIBIT B - PAGE 2
 

--------------------------------------------------------------------------------




EXHIBIT C

NOTICE OF [SALE][REFINANCE] AND CERTIFICATE

Wells Fargo Bank, National Association
1808 Aston Avenue, Suite 250
Carlsbad, CA 92008
Re:
Date: *
Property(ies): *
Unit No(s).: *
Closing Date: *
(anticipated closing date, which date shall not less than seven (7) days after
the Date hereof)
Sales Price: $*

Dear [_________]:
This Notice of [Sale][Refinance] and Certification (“Notice”) is being provided
to you in accordance with Section 2.8 of that certain Loan Agreement dated
February 11, 2016 (the “Loan Agreement”), executed by NEW PRIVATE RESTAURANT
PROPERTIES, LLC, a Delaware limited liability company (“Borrower”), and WELLS
FARGO BANK, NATIONAL ASSOCIATION (“Lender”). Unless otherwise noted, all
capitalized terms not otherwise defined herein have the meanings assigned to
such terms in the Loan Agreement. Accordingly, in compliance with Section 2.8 of
the Loan Agreement, please be advised of the following:
1.    Borrower has entered into a contract to [sell][refinance] the
above-referenced Property(ies) (the “Sale”) pursuant to the terms and conditions
of that certain [purchase and sale agreement (the “PSA”)] [refinancing term
sheet or commitment (either, the “Commitment”)], which Sale is estimated to
close on or about the Closing Date. A fully signed copy of the
[PSA][Commitment], together with all amendments thereto or side letters executed
in connection therewith is attached hereto as Schedule I.
2.    Borrower hereby certifies to Lender that as of the date hereof and with
respect to the contemplated Sale:
(i)
The title company and escrow officer handling the Sale and the escrow number
related to such Sale are set forth on Schedule II attached hereto (“Title
Company”);

(ii)
As soon as available (and in any event, not later than one (1) business day
prior to the Closing Date), Borrower shall deliver (or cause the delivery to
Lender) a draft closing statement (the “Draft Closing Statement”) in connection
with the Sale, showing an estimate of the Net Sales Proceeds;

(iii)
On the Closing Date, Borrower shall deliver (or cause the delivery to Lender)
the Final Closing Statement (the “Final Closing Statement”) signed by Borrower,
as seller, and the Title Company, showing the actual Net Sales Proceeds; and

(iv)
On the Closing Date, and in accordance with the Cash Management Agreement
(herein so called) of even date with the Loan Agreement, Borrower shall wire



LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
Schedule I - Page 1
 

--------------------------------------------------------------------------------



transfer (or cause the Title Company to wire transfer) to Depository (pursuant
to the wire instructions set forth on Schedule III attached hereto) the Release
Proceeds (as defined in the Loan Agreement). The Release Proceeds required shall
be set forth in Lender’s written instructions to the Title Company. The Release
Proceeds received by Lender shall be applied and/or disbursed by Lender pursuant
to the terms of the Cash Management Agreement. In addition to the Release
Proceeds, Borrower may elect to wire transfer (or cause the Title Company to
wire transfer) to Depository any portion of the Net Sales Proceeds over and
above the Release Proceeds, as a prepayment of the Loan in accordance with the
Loan Agreement. Borrower will notify Lender of such election by clearly setting
forth such prepayment in the Draft Closing Statement delivered pursuant to
clause (ii) above.
3.    Lender hereby waives compliance by Borrower with the applicable notice
period provided in Section 2.8 of the Loan Agreement for delivery to Lender of
this Notice.
4.    Upon Lender’s confirmation that the Release Proceeds have been received by
Depository, Lender shall execute and Borrower may record (or cause the title
company or escrow officer to record) a partial release of lien or mortgage
satisfaction in such form as may be required in the jurisdiction.


[Signature page follows]






LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
Schedule I - Page 2
 

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has caused this Notice to be delivered as of
the date and year first above written.
 
 
Sincerely,
 
 
 
 
 
 
 
 
NEW PRIVATE RESTAURANT PROPERTIES, LLC,
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 



Agreed to and accepted by Lender this ___ day of _______, 201[_]
WELLS FARGO BANK,
NATIONAL ASSOCIATION
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 





LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
Schedule I - Page 3
 

--------------------------------------------------------------------------------





SCHEDULE I

[Purchase and Sale Agreement] [Commitment]








LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
Schedule I - Page 4
 

--------------------------------------------------------------------------------




SCHEDULE II

Title Company, Escrow Officer and Escrow Number
Store: *
Location: *
Escrow Number: *






LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
Schedule II - Page 1
 

--------------------------------------------------------------------------------




SCHEDULE III

Wiring Instructions to Depository
Bank:    
Branch:     
Account Name:     
    
Routing/ABA Number:    
For further credit to:    




LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
Schedule III - Page 1
 

--------------------------------------------------------------------------------




EXHIBIT C-1

NOTICE OF SALE AND CERTIFICATE (UNENCUMBERED PROPERTIES)

Wells Fargo Bank, National Association
1808 Aston Avenue, Suite 250
Carlsbad, CA 92008
Re:
Date: *
Property(ies): *
Unit No(s).: *
Closing Date: *
(anticipated closing date, which date shall not less than seven (7) days after
the Date hereof)
Sales Price: $*

Dear [_________]:
This Notice of Sale and Certification (“Notice”) is being provided to you in
accordance with Section 2.8 of that certain Loan Agreement dated February 11,
2016 (the “Loan Agreement”), executed by NEW PRIVATE RESTAURANT PROPERTIES, LLC,
a Delaware limited liability company (“Borrower”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Lender”). Unless otherwise noted, all capitalized terms
not otherwise defined herein have the meanings assigned to such terms in the
Loan Agreement. Accordingly, in compliance with Section 2.8 of the Loan
Agreement, please be advised of the following:
5.    Borrower has entered into a contract to sell the above-referenced
Property(ies) (the “Sale”) pursuant to the terms and conditions of that certain
purchase and sale agreement (the “PSA”), which Sale is estimated to close on or
about the Closing Date. A fully signed copy of the PSA, together with all
amendments thereto or side letters executed in connection therewith is attached
hereto as Schedule I.
6.    Borrower hereby certifies to Lender that as of the date hereof and with
respect to the contemplated Sale:
(i)
The title company and escrow officer handling the Sale and the escrow number
related to such Sale are set forth on Schedule II attached hereto (“Title
Company”);

(ii)
As soon as available (and in any event, not later than one (1) business day
prior to the Closing Date), Borrower shall deliver (or cause the delivery to
Lender) a draft closing statement (the “Draft Closing Statement”) in connection
with the Sale, showing an estimate of the Net Sales Proceeds;

(iii)
On the Closing Date, Borrower shall deliver (or cause the delivery to Lender)
the Final Closing Statement (the “Final Closing Statement”) signed by Borrower,
as seller, and the Title Company, showing the actual Net Sales Proceeds; and

(iv)
On the Closing Date, and in accordance with the Cash Management Agreement
(herein so called) of even date with the Loan Agreement, Borrower shall wire
transfer (or cause the Title Company to wire transfer) to Depository (pursuant
to



LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
Schedule I - Page 1
 

--------------------------------------------------------------------------------



the wire instructions set forth on Schedule III attached hereto) the
Unencumbered Property Net Sales Proceeds (as defined in the Loan Agreement). The
Unencumbered Property Net Sales Proceeds required shall be set forth in Lender’s
written instructions to the Title Company. The Unencumbered Property Net Sales
Proceeds received by Lender shall be applied and/or disbursed by Lender pursuant
to the terms of the Cash Management Agreement. In addition to the Unencumbered
Property Net Sales Proceeds, Borrower may elect to wire transfer (or cause the
Title Company to wire transfer) to Depository any portion of the Net Sales
Proceeds over and above the Unencumbered Property Net Sales Proceeds, as a
prepayment of the Loan in accordance with the Loan Agreement. Borrower will
notify Lender of such election by clearly setting forth such prepayment in the
Draft Closing Statement delivered pursuant to clause (ii) above.
7.    Lender hereby waives compliance by Borrower with the applicable notice
period provided in Section 2.8 of the Loan Agreement for delivery to Lender of
this Notice.
8.    Upon Lender’s confirmation that the Unencumbered Property Net Sales
Proceeds have been received by Depository, Lender shall execute and Borrower may
record (or cause the title company or escrow officer to record) a release of
negative pledge in such form as may be required in the jurisdiction.


[Signature page follows]






LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
Schedule I - Page 2
 

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has caused this Notice to be delivered as of
the date and year first above written.
 
 
Sincerely,
 
 
 
 
 
 
 
 
New Private Restaurant Properties, LLC,
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 



Agreed to and accepted by Lender this ___ day of _______, 201[_]
WELLS FARGO BANK,
NATIONAL ASSOCIATION
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 





LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
Schedule I - Page 3
 

--------------------------------------------------------------------------------





SCHEDULE I

Purchase and Sale Agreement








LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
Schedule I - Page 4
 

--------------------------------------------------------------------------------




SCHEDULE II

Title Company, Escrow Officer and Escrow Number
Store: *
Location: *
Escrow Number: *






LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
Schedule II - Page 1
 

--------------------------------------------------------------------------------




SCHEDULE III

Wiring Instructions to Depository
Bank:    
Branch:     
Account Name:     
    
Routing/ABA Number:    
For further credit to:    




LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
Schedule III - Page 1
 

--------------------------------------------------------------------------------




SCHEDULE 1.1

PREFERENTIAL RIGHTS


Carrabba's Italian Grill
4405
San Antonio
TX
Right of First Refusal (under Special Warranty Deed, dated 7/19/94)
Outback Steakhouse
2320
Madison Heights
MI
Right of First Refusal (under Covenant Deed, dated 9/11/95)
Outback Steakhouse
3110
Cherry Hill
NJ
Right of First Refusal (under Repurchase Agmt, dated 11/30/92)
Outback Steakhouse
1813
Louisville
KY
Right of First Refusal (under Corp. Warranty Deed, dated 11/22/94)
Carrabba's Italian Grill
6007
Merritt Island
FL
Right of First Refusal (under Indenture, dated 7/22/57)
Outback Steakhouse
1133
Savannah
GA
Right of First Refusal (under Reciprocal Easement and Operation Agmt, dated
4/15/94)
Outback Steakhouse
1851
Bowling Green
KY
Right of First Refusal (under Easement and Restriction Agmt, dated 9/4/97)
Outback Steakhouse
4429
San Marcos
TX
Right of First Refusal (under Agmt of Repurchase and ROFR, dated 3/30/98)
Outback Steakhouse
1418
Rockford
IL
Right of First Refusal (under Covenants, Conditions and Restrictions Agmt, dated
10/9/96)





LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
Schedule 1.1 Page 2
 

--------------------------------------------------------------------------------




SCHEDULE 6.3

ORGANIZATIONAL CHART


[See attached]






LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
Schedule 6.3 - Page 1
 

--------------------------------------------------------------------------------



[blmnorganizationalchart.jpg]




--------------------------------------------------------------------------------




SCHEDULE 6.6

LITIGATION DISCLOSURES
As set forth in the Disclosure Agreement.






LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
Schedule 6.6 - Page 1
 

--------------------------------------------------------------------------------




SCHEDULE 11.4

ADDRESSES FOR NOTICE
1.
IF TO BORROWER OR GUARANTOR:
 
 
Borrower:
New Private Restaurant Properties, LLC
2202 N. West Shore Boulevard, Suite 500
Tampa, Florida 33607
Attn: Mike A’Hearn
Telephone: (813) 282-1225
Guarantor:
OSI Holdco I, Inc.
2202 N. West Shore Boulevard, Suite 500
Tampa, Florida 33607
Attn: Mike A’Hearn
Telephone: (813) 282-1225
 
With a copy to:
Buchanan Ingersoll & Rooney PC
401 E. Jackson Street, Suite 2400
Tampa, Florida 33602-5236
Attn: Jeffrey C. Shannon
Telephone: (813) 222-1122
With a copy to:
Buchanan Ingersoll & Rooney PC
401 E. Jackson Street, Suite 2400
Tampa, Florida 33602-5236
Attn: Jeffrey C. Shannon
Telephone: (813) 222-1122
2.
IF TO LENDER:
 
 
Lender:
Wells Fargo Bank, National Association
1808 Aston Avenue, Suite 250
Carlsbad, California 92008
Attn: Loan Administration
Telephone: (760) 918-2700
With a copy to:
Moore & Van Allen PLLC
100 North Tryon Street, Suite 4700
Charlotte, North Carolina 28202
Attn: Timothy W. Corrigan
Telephone: (704) 331-1019


 
 
 









LOAN AGREEMENT
New Private Restaurant Properties, LLC
Obligor No.: 7829920036


CHAR1\1443108v12
SCHEDULE 11.4 - PAGE 1
 